Exhibit 10.1

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Among

SESI, L.L.C.,

as Borrower,

SUPERIOR ENERGY SERVICES, INC.,

as Parent,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

AND

THE LENDERS PARTY HERETO

 

 

As of February 22, 2016

 

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,

as Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page       ARTICLE I    DEFINITIONS      1      1.1   Definitions
     1      1.2   Other Definitional Provisions      21        ARTICLE II    THE
CREDITS      22      2.1   Loans; Swing Line Loans      22      2.2   Letters of
Credit      25      2.3   Mandatory Repayments      28      2.4   Commitment
Fee; Reductions in Aggregate Commitment; Other Fees      29      2.5   Minimum
Amount of Each Loan Advance      30      2.6   Optional Repayments      30     
2.7   Method of Selecting Types and Eurodollar Interest Periods      30      2.8
  Conversion and Continuation of Outstanding Advances      31      2.9   Changes
in Interest Rate, etc      31      2.10   Rates Applicable After Default      31
     2.11   Method of Payment      32      2.12   Noteless Agreement; Evidence
of Obligations      32      2.13   Borrowing Notices      33      2.14  
Interest Payment Dates; Interest and Fee Basis      33      2.15   Notification
of Advances, Interest Rates, Prepayments and Commitment Reductions      33     
2.16   Lending Installations      33      2.17   Non Receipt of Funds by the
Administrative Agent      34      2.18   Collateral and Guarantees      34     
2.19   Defaulting Lender      35        ARTICLE III    YIELD PROTECTION; TAXES
     38      3.1   Yield Protection; Changes in Capital Adequacy and Liquidity
Regulations      38      3.2   Availability of Types of Advances      39     
3.3   Funding Indemnification      39      3.4   Taxes      39      3.5   Lender
Statements; Survival of Indemnity      42      3.6   Replacement of Lender     
43        ARTICLE IV    CONDITIONS PRECEDENT      43      4.1   Effectiveness;
Conditions Precedent to Advances      43      4.2   Each Advance      45       
ARTICLE V    REPRESENTATIONS AND WARRANTIES      46      5.1   Existence and
Standing      46      5.2   Authorization and Validity      46      5.3   No
Conflict; Government Consent      46      5.4   Financial Statements      47   

 

i



--------------------------------------------------------------------------------

             Page     5.5   Material Adverse Change      47      5.6   Taxes   
  47      5.7   Litigation and Contingent Obligations      47      5.8  
Subsidiaries      47      5.9   ERISA      47      5.10   Accuracy of
Information      48      5.11   Material Agreements      48      5.12  
Compliance With Laws      48      5.13   Ownership of Properties      48     
5.14   Environmental Matters      49      5.15   Investment Company Act      49
     5.16   Labor Matters      49      5.17   Solvency      49      5.18  
Anti-Corruption Laws and Sanctions      49        ARTICLE VI    COVENANTS     
50      6.1   Financial Reporting      50      6.2   Use of Proceeds      51   
  6.3   Notice of Default      51      6.4   Conduct of Business      51     
6.5   Taxes      51      6.6   Insurance      51      6.7   Compliance with
Laws; Environmental and ERISA Matters      52      6.8   Maintenance of
Properties      52      6.9   Inspection      52      6.10   Restricted Payments
     52      6.11   Funded Indebtedness; Rate Management Obligations      53   
  6.12   Merger      53      6.13   Sale of Assets      54      6.14   Liens   
  54      6.15   Acquisitions      56      6.16   Transactions with Affiliates
     56      6.17   Appraisals      56      6.18   Financial Covenants      57
     6.19   Investments      58      6.20   Optional Payments and Modifications
of Certain Debt Instruments      58      6.21   Delivery of Pledged Certificates
     59      6.22   Location of Certain Accounts      59        ARTICLE VII   
EVENTS OF DEFAULT      59        ARTICLE VIII    ACCELERATION AND REMEDIES     
61      8.1   Acceleration      61      8.2   Preservation of Rights      62   
  8.3   Application of Proceeds      62        ARTICLE IX    GENERAL PROVISIONS
     62      9.1   Survival of Representations      62   

 

ii



--------------------------------------------------------------------------------

             Page     9.2   Governmental Regulation      62      9.3   Headings
     62      9.4   Entire Agreement      62      9.5   Several Obligations;
Benefits of this Agreement      62      9.6   Expenses; Indemnification      63
     9.7   Usury Savings Clause      63      9.8   [Reserved]      64      9.9  
Severability of Provisions      64      9.10   Acknowledgements      64     
9.11   Confidentiality      64      9.12   Amendments and Waivers      65     
9.13   The PATRIOT Act      66        ARTICLE X    THE ADMINISTRATIVE AGENT     
66      10.1   Appointment      66      10.2   Delegation of Duties      66     
10.3   Exculpatory Provisions      66      10.4   Reliance by Administrative
Agent      67      10.5   Notice of Default      67      10.6   Non-Reliance on
Agents and Other Lenders      67      10.7   Indemnification      68      10.8  
Administrative Agent in Its Individual Capacity      68      10.9   Successor
Administrative Agent      68      10.10   Arrangers and Syndication Agent     
69      10.11   Releases of Guarantees and Liens      69        ARTICLE XI   
SETOFF; RATABLE PAYMENTS      70      11.1   Setoff      70      11.2   Ratable
Payments      70        ARTICLE XII    BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS      71      12.1   Successors and Assigns      71      12.2  
Permitted Assignments and Participations      71      12.3   Dissemination of
Information      75      12.4   Tax Treatment      75        ARTICLE XIII   
NOTICES      75      13.1   Notices      75      13.2   Change of Address     
75        ARTICLE XIV    COUNTERPARTS      75      14.1   Counterparts      75
       ARTICLE XV    CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL      76      15.1   GOVERNING LAW      76      15.2   SUBMISSION TO
JURISDICTION; WAIVERS      76   

 

iii



--------------------------------------------------------------------------------

             Page     15.3   WAIVER OF JURY TRIAL      76        ARTICLE XVI   
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN      76      16.1   Acknowledgement and
Consent to Bail-In of EEA Financial Institutions      76   

 

iv



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule 1    (Commitment Amounts Of The Lenders) Schedule 1A    (L/C Commitment
Amounts Of The Issuing Lenders) Schedule 2    (Pricing Schedule) Schedule 3   
(List Of Borrower’s Subsidiaries) Exhibit A    (Form Of Compliance Certificate)
Schedule 1    To Compliance Certificate Exhibit B    (Form Of Assignment And
Assumption) Annex 1    To Assignment And Assumption Exhibit C    (Form Of
Solvency Certificate) EXHIBIT D    (Form Of U.S. Tax Compliance Certificate)
EXHIBIT D-1:    For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes EXHIBIT D-2:    For Non-U.S. Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes EXHIBIT D-3:    For Non-U.S. Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes EXHIBIT D-4:   
For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 22,
2016, is among SESI, L.L.C., as the Borrower, SUPERIOR ENERGY SERVICES, INC., as
the Parent, JPMORGAN CHASE BANK, N.A., as the Administrative Agent, and the
Lenders from time to time party hereto.

RECITALS

A. The Borrower has requested that the Lenders provide certain loans and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. The Borrower has heretofore entered into that certain Third Amended and
Restated Credit Agreement, dated as of February 7, 2012 (and amended as of
November 20, 2013 and August 31, 2015), among the Parent, the Borrower, the
Administrative Agent and certain of the Lenders party thereto (as amended,
supplemented, restated or otherwise modified prior to the Closing Date, the
“Existing Credit Agreement”).

D. Any obligations and liens outstanding under the Existing Credit Agreement on
the Closing Date shall be continued as Obligations and Liens under this
Agreement.

E. The Borrower has requested an amendment and restatement to the Existing
Credit Agreement so that the Lenders provide commitments for Loans in the
aggregate principal amount of $470,250,000. The Administrative Agent and the
Lenders are willing to do so on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of their mutual covenants and undertakings, the
Borrower, the Parent, the Administrative Agent and the Lenders hereby agree to
amend and restate the Existing Credit Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“6.375% Senior Notes” is defined in Section 2.18(c).

“7.125% Senior Notes” is defined in Section 2.18(c).

“Acquisition” means any transaction, or series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business concern or all or
substantially all of the assets of any firm, corporation or limited liability
company or division thereof that is a going business concern, whether through
purchase of assets, merger or otherwise, or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
(including any option, warrant or any right to acquire any of the foregoing) of
any other Person or (c) acquires interests in mineral leases. “Acquisition”
shall not include the formation of a Wholly-Owned Subsidiary of the Borrower or
any Wholly-Owned Subsidiary of any Wholly-Owned Subsidiary of the Borrower or
any merger or consolidation among the Borrower and its Wholly-Owned
Subsidiaries.



--------------------------------------------------------------------------------

“Additional Assets” means any (a) property or assets (other than Funded
Indebtedness, Equity Interests and working capital assets) used or useful in the
businesses of the Borrower and its Subsidiaries or any business related,
ancillary or complementary thereto, (b) the Equity Interests of a Person that
becomes a Subsidiary as a result of the Acquisition of such Equity Interests by
the Parent, the Borrower or another Subsidiary or (c) Equity Interests
constituting a minority interest in any Person that at such time is a
Subsidiary; provided, however, that any such Subsidiary described in clauses
(b) and (c) above is primarily engaged in a business in which the Borrower or
its Subsidiaries are engaged or any business related, ancillary or complementary
thereto.

“Additional Contingent Consideration” means consideration payable by the
Borrower or its Subsidiaries to sellers subsequent to the closing of an
Acquisition that is dependent on the performance of the acquired company
following the Acquisition. For the purposes of calculating financial covenants
in Section 6.18, the amount of Additional Contingent Consideration to be
included shall be the amount of Additional Contingent Consideration (excluding
any accrued interest) which through the date of determination of such covenant
and based on the performance of the acquired company through the date of
determination of such covenant, the Borrower reasonably anticipates paying to
the sellers within the 12 months following the date of determination.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder, (a) made by the Lenders on the same
Borrowing Date, (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Advances,
for the same Eurodollar Interest Period, or (c) made by the Swing Line Lender on
the Swing Line Loan.

“Affected Lender” is defined in Section 3.6.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 20% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agent Indemnitee” is defined in Section 10.7.

“Aggregate Commitment” means the aggregate of the Commitment of all the Lenders,
as increased or reduced from time to time pursuant to the terms hereof.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the sum of such Lender’s Commitment then in effect or, if the
Commitments have been terminated, the amount of such Lender’s Extensions of
Credit then outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as the same
may be amended, modified, restated, or otherwise supplemented from time to time.

“Alternate Base Rate” means, for any day, the rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (iii) the Eurodollar Base
Rate applicable for an Eurodollar Interest Period of one month on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided, however, that notwithstanding the rate calculated in accordance
with the foregoing, at no time shall the Alternate Base Rate be less than 0.00%
per annum; provided further that, the Eurodollar Base Rate for any day shall be
based on the Eurodollar Base Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Base Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Base Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.

“Applicable Letter of Credit Fee Rate” means, at any time, with respect to
Letters of Credit, the percentage rate per annum which is applicable at such
time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale” means any disposition of property or series of related dispositions
of property (excluding any such disposition permitted by Section 6.13(a)) that
yields gross proceeds to the Borrower or its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $20,000,000.

“Assignee” is defined in Section 12.2(b)(i).

“Assignment and Assumption” means any assignment agreement in the form of
Exhibit B, executed and delivered pursuant to Section 12.2.

 

3



--------------------------------------------------------------------------------

“Authorized Officer” means any of the President, any Vice President, Chief
Financial Officer or Treasurer of the Borrower, acting singly.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or becomes the subject of a Bail-in Action,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental or quasi-governmental authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such governmental or quasi-governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Benefitted Lender” is defined in Section 11.1(a).

“Book Value” means as to any Person, at any time, in accordance with GAAP
(except as otherwise specifically set forth below), the amount equal to (a) the
aggregate “net book value” of all assets of such Person (excluding the value of
patents, trademarks, tradenames, copyrights, licenses, goodwill and other
intangible assets) minus (b) the aggregate amount of intercompany indebtedness
of such Person. For purposes of this definition, “net book value” means the
gross book value of all assets of such Person less all appropriate reserves in
accordance with GAAP (including all reserves for doubtful receivables,
obsolescence, depreciation and amortization).

“Borrower” means SESI, L.L.C., a Delaware limited liability company, and its
permitted successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.7.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City for the conduct of substantially
all of their commercial lending activities, interbank wire transfers can be made
on the Fedwire system and dealings in U.S. dollars are carried on in the London
interbank market and (b) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in New York City for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

 

4



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP; provided, that
obligations created prior to any recharacterization described below (or any
refinancings thereof) that are recharacterized as Capitalized Lease Obligations
due to a change in GAAP after January 1, 2011 shall not be treated as
Capitalized Lease Obligations for any purpose under this Agreement but shall
instead be treated as they would have been in accordance with GAAP as in effect
on January 1, 2011.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, euro time deposits or overnight bank
deposits having maturities of six months or less from the date of acquisition
issued by any Lender or by any commercial bank or trust company organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were not (i) directors of the Parent
on the date of this Agreement or (ii) nominated or appointed by the board of
directors of the Parent; or (c) the acquisition of direct or indirect control of
the Parent by any Person or group.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” shall mean all of the types of property described in Section 2.18,
or as otherwise described as such in any Collateral Documents.

“Collateral Documents” means, collectively, all guaranties and all security
agreements, financing statements, assignments creating and perfecting security
interests, liens, or encumbrances in the assets of the Borrower and its
Subsidiaries in favor of the Administrative Agent to secure the Secured
Obligations.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth on Schedule 1 under the caption “Commitment”
(as amended or replaced from time to time) or as set forth in any Assignment and
Assumption relating to any assignment that has become effective pursuant to
Section 12.3, as such amount may be modified from time to time pursuant to the
terms hereof.

“Commitment Period” means the period from and including the Closing Date to the
Termination Date.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Compliance Certificate” means the certificate required from the Borrower from
time to time in the form of Exhibit A, signed by an Authorized Officer.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 3.1, 3.2, 3.4 or 9.6 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Debt Ratio” is defined in Section 6.18.1.

“Consolidated Tangible Assets” means, as of any date of determination, means the
total amount of assets (less accumulated depreciation and amortization,
allowances for doubtful receivables, other applicable reserves and other
properly deductible items) which would appear on a consolidated balance sheet of
the Parent, the Borrower and their Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, after deducting therefrom, to the
extent otherwise included, the amounts of:

(a) minority interests in such consolidated Subsidiaries held by Persons other
than the Parent, the Borrower or a Restricted Subsidiary;

(b) cash set apart and held in a sinking or other analogous fund established for
the purpose of redemption or other retirement of indebtedness or capital stock;
and

(c) all goodwill, trade names, trademarks, patents, organization expense,
unamortized debt discount and expense and other similar intangibles properly
classified as intangibles in accordance with GAAP;

in each case after giving pro forma effect, in accordance with GAAP, to any
acquisition (whether effected as a merger, stock purchase, asset acquisition or
other purchase), Investment or Asset Sale occurring on or after the date of such
consolidated balance sheet as if such transaction had occurred immediately prior
to such balance sheet date.

“Consolidated Total Debt Ratio” is defined in Section 6.18.2.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise;
“controlling” and “controlled” have meanings correlative thereto.

“Conversion/Continuation Notice” is defined in Section 2.8.

“Corporate Rating” means the long-term senior unsecured publicly held debt
rating of the Parent or the Borrower (as is the applicable Person then receiving
the primary rating) from each of S&P and Moody’s.

“Credit Party” means the Administrative Agent, the Issuing Lender, the Swing
Line Lender or any other Lender.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified

 

7



--------------------------------------------------------------------------------

in such writing) has not been satisfied, or (ii) pay to the Administrative
Agent, any Issuing Lender, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Lender or the Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a governmental authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(f)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swing Line Lender and each Lender.

“Departing Lender” means each “Lender” under the Existing Credit Agreement that
is not a Lender under this Agreement on the Closing Date.

“Domestic Subsidiaries” means Subsidiaries of the Borrower incorporated or
organized under the laws of any jurisdiction within the United States of
America.

“EBITDA” means Net Income plus, to the extent deducted in determining Net
Income, (a) Interest Expense, (b) Income Taxes, (c) depreciation and depletion
expense, (d) amortization expense, (e) non-cash charges, (f) extraordinary
non-cash losses, (g) any costs, expenses and charges relating to severance, cost
savings, operating expense reductions, facilities closing, consolidations, and
integration costs, and other restructuring charges or reserves, provided that
the aggregate amount included pursuant to this clause (g) shall not exceed
$60,000,000 for the four fiscal quarters most recently ended as of such date of
determination, and (h) any non-cash losses or charges resulting from any Rate
Management Transaction resulting from the requirements of ASC Section 815-10 (as
successor to FASB Statement 133) minus, to the extent included in determining
Net Income, extraordinary gains and other non-cash items which would increase
Net Income, all calculated on a consolidated basis in accordance with GAAP;
provided, however, that following any Permitted Acquisition by the Borrower or
any of its Subsidiaries, calculation of EBITDA for the fiscal quarter in which
such Permitted Acquisition occurred and each of the three fiscal quarters
immediately following such Permitted Acquisition shall be made on a Pro Forma
Basis.

 

8



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Contract Participant” means, with respect to any Rate Management
Transaction, a Person that is an “eligible contract participant”, as defined in
the Commodity Exchange Act, with respect to such Rate Management Transaction.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that debt securities which are convertible shall not
be Equity Interests merely by virtue of the right of any Person to convert such
securities into Equity Interests of the issuer of such debt securities.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance and
relative to any Eurodollar Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Eurodollar Interest Period) as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or

 

9



--------------------------------------------------------------------------------

screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service as selected
by the Administrative Agent in its reasonable discretion that publishes such
rate from time to time as an authorized information vendor for the purpose of
displaying such rates; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Eurodollar Interest Period; provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the LIBO Screen Rate shall not be available
at such time for such Eurodollar Interest Period (an “Impacted Interest Period”)
with respect to U.S. Dollars then the Eurodollar Base Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Interest Period” means, with respect to a Eurodollar Advance, a
period of one, two, three or six months (or other period acceptable to all of
the Lenders) commencing on a Business Day selected by the Borrower pursuant to
this Agreement. Such Eurodollar Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months (or other
period acceptable to all of the Lenders) thereafter, provided, however, that if
there is no such numerically corresponding day in such next, second, third or
sixth succeeding month, such Eurodollar Interest Period shall end on the last
Business Day of such next, second, third or sixth succeeding month. If a
Eurodollar Interest Period would otherwise end on a day which is not a Business
Day, such Eurodollar Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Eurodollar Interest Period, the sum of (a) the quotient of (i) the Eurodollar
Base Rate applicable to such Eurodollar Interest Period, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Eurodollar Interest Period, plus (b) the Applicable Margin.

“Event of Default” means an event described in Article VII.

“Excluded Account” is defined in Section 6.22.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Rate
Management Obligation if, and to the extent that, all or a portion of the
guaranty by such Guarantor of, or the grant by such Guarantor of a security
interest or lien to secure, or the provision by such Guarantor of other support
of, such Rate Management Obligation is or becomes illegal under the Commodity
Exchange Act by virtue of such party’s failure for any reason to constitute an
Eligible Contract Participant at the time such guaranty, grant of security
interest or lien or provision of support of, such Rate Management Obligation
becomes effective. If a Rate Management Obligation arises under a master
agreement governing more than one Rate Management Transaction, such exclusion
shall apply only to the portion of such Rate Management Obligation that is
attributable to Rate Management Transactions for which such guaranty, grant of
security interest or lien to secure or provision of other support is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i)

 

10



--------------------------------------------------------------------------------

such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.6) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.4, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 3.4(d)
and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in Recital C.

“Existing Letters of Credit” means each letter of credit previously issued for
the account of, or guaranteed by, the Borrower pursuant to the Existing Credit
Agreement that is outstanding on the Closing Date.

“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Loans held by such Lender
then outstanding, (b) such Lender’s Pro Rata Share of the L/C Obligations then
outstanding and (c) such Lender’s Pro Rata Share of the aggregate principal
amount of Swing Line Loans then outstanding.

“Facility” means the Commitments and the Loans made hereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.

“Foreign Subsidiaries” means direct or indirect Subsidiaries of the Borrower
incorporated or organized under the laws of a country other than the United
States of America.

“Funded Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, bonds, debentures,
acceptances, or other instruments, (e) obligations to

 

11



--------------------------------------------------------------------------------

purchase securities or other Property arising out of or in connection with the
sale of the same or substantially similar securities or Property,
(f) Capitalized Lease Obligations, (g) indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (h) liquidation value of all mandatorily redeemable
preferred Equity Interests, (i) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person, (j) obligations,
contingent or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit or similar arrangements (but excluding
performance bonds of any type, including in the form of letters of credit), and
(k) Guarantee Obligations in respect of obligations of the kind referred to in
clauses (a) through (e) above. Funded Indebtedness of any Person shall include
Funded Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
Person, except to the extent the terms of such Funded Indebtedness expressly
provide that such Person is not liable therefor.

In the case of the Parent’s Senior Notes, Funded Indebtedness shall include the
total outstanding principal amounts payable to the holders thereof.

“Funding Office” means the office of the Administrative Agent specified in
Section 13.1 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.18, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.4. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Funded Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)

 

12



--------------------------------------------------------------------------------

otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (A) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (B) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantor” each Loan Party that guarantees the Secured Obligations pursuant to
Section 2.18.

“Income Taxes” means, with reference to any period, all federal, state and local
income tax expense of the Parent and its Subsidiaries, calculated on a
consolidated basis for such period.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” is defined in Section 5.10.

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Coverage Ratio” is defined in Section 6.18.3.

“Interest Expense” means, with reference to any period, the interest expense of
the Parent and its Subsidiaries calculated on a consolidated basis for such
period, and, in the case of a Permitted Acquisition, imputed interest determined
as set forth in the definition of Pro Forma Basis.

“Interpolated Rate” means, at any time, for any Eurodollar Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Investment” means (a) the purchase, holding or acquisition (including pursuant
to any merger) of any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of any other Person in a transaction which does not constitute an
Acquisition, (b) the making of (or permitting to exist) any capital contribution
or loans or advances to, guaranteeing the obligations of, or the making of (or
permitting to exist) any investment in, any other Person, and (c) the purchase
or acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit; provided that Investments shall
exclude Acquisitions.

“IRS” means the United States Internal Revenue Service.

 

13



--------------------------------------------------------------------------------

“Issuing Lender” means, as the context may require, (a) each of the
Administrative Agent and any other Lender approved by the Administrative Agent
and the Borrower that has agreed in its sole discretion to act as an “Issuing
Lender” hereunder, in each case in its capacity as issuer of any Letter of
Credit, and (b) with respect to each Existing Letter of Credit, the Lender that
issued such Existing Letter of Credit. An Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by affiliates of such
Issuing Lender. Each reference herein to the “Issuing Lender” shall be deemed to
be a reference to the relevant Issuing Lender.

“L/C Commitment” means with respect to any Issuing Lender, the obligation of
such Issuing Lender to issue Letters of Credit in an aggregate principal and/or
face amount not to exceed the amount set forth under the heading “L/C
Commitment” opposite such Issuing Lender’s name on Schedule 1A, or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.

“L/C Exposure” means at any time, the total L/C Obligations. The L/C Exposure of
any Lender at any time shall be its Pro Rata Share of the total L/C Exposure at
such time.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.2.5.

“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.

“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the lending institutions listed on Schedule 1 hereto and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless otherwise specified herein, the term
“Lenders” includes the Administrative Agent in its capacity as a lender, the
Swing Line Lender and the Issuing Lenders. For the avoidance of doubt, the term
“Lenders” excludes the Departing Lenders.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent set forth in its Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.16.

“Letter of Credit” means any letter of credit issued (or, in the case of
Existing Letters of Credit, deemed issued) pursuant to this Agreement.

“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

“Lien” means, with respect to any asset, any lien (statutory or other),
mortgage, deed of trust, pledge, hypothecation, encumbrance or charge or
security interest in, on or of such asset (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).

“Loan” means, with respect to a Lender, each Loan of such Lender, and, in the
case of the Swing Line Lender, the Swing Line Loan.

 

14



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Notes issued pursuant to Section 2.12
and the Collateral Documents and each other agreement, document or instrument
delivered by Borrower or any other Loan Party in connection with this Agreement,
all as amended, supplemented, restated or otherwise modified from time to time.

“Loan Parties” means each of the Borrower, the Parent and the Borrower’s
Subsidiaries that is a party to a Loan Document.

“Mandatory Commitment Reduction” is defined in Section 2.4(c).

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise) or results of operations of the
Parent, Borrower and Borrower’s Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower and the other Loan Parties taken as a whole to
perform fully and on a timely basis their obligations under any of the Loan
Documents to which they are parties or (c) the validity or enforceability in any
material respect of any of the Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.

“Material Indebtedness” is defined in Section 7.5.

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Cash” means, in connection with any Asset Sale, the proceeds
thereof in the form of cash (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Funded Indebtedness or other obligations
relating to such properties or assets or received in any other noncash form), in
each case net of: (i) all accounting, engineering, investment banking,
brokerage, legal, title and recording tax expenses, commission and other fees
and expenses incurred, and all Federal, state, provincial, foreign and local
taxes required to be accrued as a liability under GAAP, as a consequence of such
Asset Sale; (ii) taxes paid or payable after taking into account any reduction
in consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangement; (iii) all payments made on any Funded Indebtedness
which is secured by any assets subject to such Asset Sale, in accordance with
the terms of any Lien upon or other security agreement of any kind with respect
to such assets, or which must by its terms, or in order to obtain a necessary
consent to such Asset Sale, or by applicable law, be repaid out of the proceeds
from such Asset Sale; (iv) all distributions and other payments required to be
made to minority interest holders in Subsidiaries or joint ventures as a result
of such Asset Sale; and (v) any required escrow against indemnification
liabilities (until such amounts are released from escrow) and the deduction of
appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the property or other assets
disposed in such Asset Sale and retained by the Parent, the Borrower or any
Subsidiary after such Asset Sale.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Parent, the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the

 

15



--------------------------------------------------------------------------------

undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or requirement of law applicable to such
Subsidiary.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” means any promissory note evidencing the Loans issued at the request of a
Lender pursuant to Section 2.12.

“Obligations” means all obligations of the Borrower to the Lenders, from time to
time, arising under the Loan Documents, including without limitation, all unpaid
principal of and accrued and unpaid interest on the Loans, all commercial and
standby letters of credit and bankers acceptances issued by any Lender, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrower to the Lenders or to any Lender, the Administrative
Agent or any indemnified party arising under the Loan Documents, (b) all Rate
Management Obligations and (c) all Specified Cash Management Obligations.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

“Participants” is defined in Section 12.2(c).

“Participant Register” is defined in Section 12.2(c).

“Parent” means Superior Energy Services, Inc., a Delaware corporation and the
sole member of the Borrower.

“PATRIOT Act” is defined in Section 9.13.

“Payment Date” means each of March 31, June 30, September 30 and December 31.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

“Permitted Acquisition” means an Acquisition permitted by the terms of
Section 6.15, or otherwise consented to by the Required Lenders.

 

16



--------------------------------------------------------------------------------

“Permitted Liens” means (a) with respect to the Borrower and its Subsidiaries,
Liens permitted by the terms of Section 6.14(a) and (b) with respect to the
Parent, Liens permitted by the terms of Section 6.14(b).

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower may have (or, if such Plan were terminated, could have)
any liability.

“Pricing Schedule” is the pricing schedule set forth on Schedule 2.

“Prime Rate” means a rate per annum equal to the rate of interest announced from
time to time by (a) JPMorgan Chase Bank, N.A., with respect to Advances made,
converted or continued by any Lender or (b) the Swing Line Lender, with respect
to Swing Line Loans, as applicable, as its prime or base rate (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime or base rate changes.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.

“Pro Forma Basis” means, following a Permitted Acquisition, the calculation of
the Funded Indebtedness, Additional Contingent Consideration, Interest Expense
and EBITDA components of the Consolidated Net Debt Ratio, Consolidated Total
Debt Ratio and Interest Coverage Ratio for the fiscal quarter in which such
Permitted Acquisition occurred and each of the three fiscal quarters immediately
following such Permitted Acquisition with reference to the audited historical
financial results of the Person, business, division or group of assets acquired
in such Permitted Acquisition (or if such audited historical financial results
are not available, such management prepared financial statements as are
acceptable to the Administrative Agent) and the Borrower and its Subsidiaries
for the applicable test period after giving effect on a Pro Forma Basis to such
Permitted Acquisition and assuming that such Permitted Acquisition had been
consummated at the beginning of such test period. For purposes of calculating
EBITDA on a Pro Forma Basis, the Borrower may exclude expenses reasonably
believed by the Borrower will be saved as a result of the Acquisition, but only
to the extent consistent with Regulation S-X of the Securities Act of 1933, as
amended.

“Pro Rata Share” means, with respect to any Lender, at any time, the percentage
obtained by dividing (a) the Lender’s Commitment at such time (as adjusted from
time to time in accordance with the provisions of this Agreement) by (b) the
amount of the Aggregate Commitment at such time; provided, however, that if the
Aggregate Commitment is terminated pursuant to the terms of this Agreement, then
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (x) the principal amount of Loans outstanding at such time
(excluding the amounts outstanding on the Swing Line Loan) by (y) the aggregate
principal amount of Loans outstanding hereunder at such time.

“Projections” is defined in Section 5.10.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

17



--------------------------------------------------------------------------------

“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions with any Lender or affiliate thereof, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any Rate
Management Transactions with any Lender or affiliate thereof.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

“Refunded Swing Line Loans” is defined in Section 2.1.5(c).

“Register” is defined in Section 12.2(b)(iv).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Pension Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares, in the
aggregate, are greater than 50%. The Pro Rata Shares of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurodollar
liabilities.

 

18



--------------------------------------------------------------------------------

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property except Equity Interests issued by the Parent or its
Subsidiaries) with respect to any Equity Interests in the Parent or its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Parent or its Subsidiaries or any option, warrant or other
right to acquire any such Equity Interests in the Parent or its Subsidiaries.

“Restricted Subsidiaries” shall have the meaning set forth under the indenture
relating to the 6.375% Senior Notes dated as of April 27, 2011, among the
Borrower, the Parent, the respective Subsidiaries of the Parent and The Bank of
New York Mellon Trust Company, N.A., as trustee, as in effect the date hereof
without giving effect to any amendment or termination thereof.

“S&P” means Standard & Poor’s Ratings Group, Inc. or its successor.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous governmental authority.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” is defined in Section 2.18(c).

“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders and any affiliate of any Lender to which Secured Obligations are
owed.

“Senior Notes” means the 6.375% Senior Notes and the 7.125% Senior Notes.

“Specified Cash Management Obligations” means obligations in respect of any
agreement providing for treasury, depositary, purchasing card or cash management
services, including in connection with any automated clearing house transfers of
funds or any similar transactions between the Borrower or any Subsidiary thereof
and any Lender or affiliate thereof.

 

19



--------------------------------------------------------------------------------

“Subsidiary” means (a) any corporation, more than 50% of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by the Borrower or by one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries, or (b) any
partnership, limited liability company, association, joint venture or similar
business organization, more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the book value
of the assets of the Borrower and its Subsidiaries as are shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the four fiscal quarter period ending with the fiscal quarter in
which such determination is made, or (b) is responsible for more than 10% of the
consolidated net sales or of the Net Income of the Borrower and its Subsidiaries
as reflected in the financial statements referred to in clause (a) above.

“Swing Line Exposure” means at any time, the sum of the aggregate amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swing Line Exposure at such
time.

“Swing Line Lender” means Wells Fargo Bank, N.A., in its capacity as the lender
of Swing Line Loans.

“Swing Line Loans” is defined in Section 2.1.4(a).

“Swing Line Note” means the promissory note evidencing the Swing Line Loan.

“Swing Line Participation Amount” is defined in Section 2.1.5(d).

“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, N.A.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

“Termination Date” means February 7, 2019 or any earlier date upon which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms of Section 2.4.

“Transferee” is defined in Section 12.3.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

“United States” or “U.S.” means the United States of America.

“Unrestricted Cash Balance” is defined in Section 6.18.4.

“Unrestricted Domestic Cash” means the difference between (a) the amount of
unrestricted cash or Cash Equivalents represented in the most recently delivered
consolidated financial statements of the Parent and its Subsidiaries, to the
extent such unrestricted cash or Cash Equivalents is attributable to a U.S.
Person, and (b) $100,000,000.

 

20



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.4(d)(ii)(B)(3).

“Wholly Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares or shares
required by applicable law to be held by a Person other than the Borrower or its
Subsidiaries) of which shall at the time be owned or controlled, directly or
indirectly, by such Person or one or more Wholly Owned Subsidiaries of such
Person, or by such Person and one or more Wholly Owned Subsidiaries of such
Person, or (b) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (a) accounting terms
relating to the Parent or any of its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof, (b) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (c) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (d) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Equity Interest, securities, revenues, accounts, leasehold
interests and contract rights, and (e) references to agreements shall, unless
otherwise specified, be deemed to refer to such agreements as amended,
supplemented, restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

21



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE II

THE CREDITS

2.1 Loans; Swing Line Loans.

2.1.1 Making the Loans. Subject to the terms and conditions hereof and during
the Commitment Period, each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make Loans in U.S. dollars to the Borrower from
time to time in amounts not to exceed in the aggregate at any one time
outstanding the amount of its Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Loans at any time prior
to the Termination Date. The Commitments of the Lenders shall expire on the
Termination Date. On the Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Loans. The Advances must be either Floating
Rate Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower or otherwise outstanding in accordance with Sections 2.7 and 2.8.

2.1.2 Foreign Currencies. At any time prior to the Termination Date, each Lender
severally agrees, on terms and conditions to be set forth in an amendment to
this Agreement, to make Loans to the Borrower in one or more foreign currencies
in amounts not to exceed in the aggregate at any one time outstanding the U.S.
dollar equivalent amount of $50,000,000 (it being understood and agreed that no
Lender shall be obligated to make Loans to the Borrower in any particular
foreign currency if such Lender determines in its sole discretion it is unable
to fund Loans in the requested currency). Following such request, the Borrower,
the Administrative Agent and the Required Lenders shall negotiate an amendment
to this Agreement specifying (a) the applicable currency or currencies,
(b) setting forth the applicable interest rates and repayment and prepayment
terms, (c) providing for the calculation of all financial covenants and other
monetary limitations to the extent applicable in equivalent U.S. dollars, and
(d) setting forth such other provisions as the Administrative Agent and the
Required Lenders shall require.

2.1.3 [Reserved].

2.1.4 Making the Swing Line Loans.

(a) Subject to the terms and conditions hereof (and if an AutoBorrow Agreement
is in effect, subject to the terms and conditions of said AutoBorrow Agreement),
the Swing Line Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Commitments prior to the Termination Date by making
swing line loans (“Swing Line Loans”) to the Borrower; provided that (i) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed $25,000,000 (notwithstanding that the Swing Line Loans outstanding at any
time, when aggregated with the Swing Line Lender’s other outstanding Loans, may
exceed such amount), (ii) the Borrower shall not request, and the Swing Line
Lender shall not make, any Swing Line Loan if, after giving effect to the making
of such Swing Line Loan, the aggregate amount of the Available Commitments would
be less than zero, and (iii) the Swing Line Lender confirms with the
Administrative Agent that all of the conditions to funding in Section 4.2 are
then satisfied. During the Commitment Period, the Borrower may use the Swing
Line Loan by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. No Lender shall have any rights or obligations
under the AutoBorrow Agreement,

 

22



--------------------------------------------------------------------------------

but each Lender shall have the obligation to purchase and fund risk
participations in the Swing Line Loans and to refinance Swing Line Loans as
provided below. Swing Line Loans shall bear interest at the Floating Rate only.

(b) The Borrower shall repay to the Swing Line Lender the unpaid principal
amount of each Swing Line Loan on the earlier of the Termination Date and the
first date after such Swing Line Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swing Line Loan is
made; provided that on each date that a Loan is borrowed, the Borrower shall
repay all Swing Line Loans then outstanding. The Borrower irrevocably authorizes
the Swing Line Lender to charge the Borrower’s accounts with the Swing Line
Lender (up to the amount available in each such account) in order to immediately
pay the amount of such Borrowing to the extent amounts received from the
Borrower are not sufficient to repay in full such Borrowing when due.

(c) Each Swing Line Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the day such Swing Line Loan is made,
but excluding the date it is paid, at a rate per annum equal to the Floating
Rate for such day.

2.1.5 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.

(a) If the Borrower has entered into an AutoBorrow Agreement with the Swing Line
Lender and such agreement is in effect, each Swing Line Borrowing and each
prepayment thereof shall be made as provided in such AutoBorrow Agreement. In
all other cases, the provisions of clauses (b) and (c) below shall apply.

(b) Whenever the Borrower desires that the Swing Line Lender make Swing Line
Loans it shall give the Administrative Agent and the Swing Line Lender
irrevocable notice in the manner set forth in Section 2.13 (which notice must be
received by the Administrative Agent and the Swing Line Lender not later than
2:00 p.m., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date (which shall
be a Business Day prior to the Termination Date). Promptly after receipt of said
notice by the Swing Line Lender, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received said notice, and if not, the Swing Line Lender will provide
said notice to the Administrative Agent. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent prior
to 3:00 p.m. on the date of the proposed Swing Line Loan directing the Swing
Line Lender not to make the Swing Line Loan because the Swing Line Loan would
exceed the limitations set forth in Section 2.1.4(a) hereof or because all of
the conditions to funding in Section 4.2 are not then satisfied, then, subject
to the terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the proposed Borrowing Date make the Swing Line Loan available to
the Borrower by depositing such proceeds in the account of the Borrower with the
Swing Line Lender on such Borrowing Date in immediately available funds. Each
borrowing under the Swing Line Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof.

(c) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender to the Administrative Agent no later than
12:00 Noon, New York City time, request each Lender to make, and each Lender
hereby agrees to make, a Loan, in an amount equal to such Lender’s Pro Rata
Share of the aggregate amount of the Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date of such notice, to repay the Swing Line Lender.
Each Lender shall make the amount of such Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
a.m., New York City time, one Business Day after the date of such notice. The
proceeds of such

 

23



--------------------------------------------------------------------------------

Loans shall be immediately made available by the Administrative Agent to the
Swing Line Lender for application by the Swing Line Lender to the repayment of
the Refunded Swing Line Loans. The Borrower irrevocably authorizes the
Administrative Agent to charge the Borrower’s accounts with the Administrative
Agent in order to immediately pay the amount of such Refunded Swing Line Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swing Line Loans.

(d) If prior to the time a Loan would have otherwise been made pursuant to
Section 2.1.5(c), one of the events described in Section 7.6 or 7.7 shall have
occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swing Line Lender in its sole discretion, Loans may
not be made as contemplated by Section 2.1.5(c), each Lender shall, on the date
such Loan was to have been made pursuant to the notice referred to in
Section 2.1.5(c), purchase for cash an undivided participating interest in the
then outstanding Swing Line Loans by paying to the Administrative Agent an
amount (the “Swing Line Participation Amount”) equal to (i) such Lender’s Pro
Rata Share times (ii) the sum of the aggregate principal amount of Swing Line
Loans then outstanding that were to have been repaid with such Loans. The Swing
Line Participation Amounts shall immediately be made available by the
Administrative Agent to the Swing Line Lender for application by the Swing Line
Lender to the repayment of the Refunded Swing Line Loans.

(e) Whenever, at any time after the Swing Line Lender has received from any
Lender such Lender’s Swing Line Participation Amount, the Swing Line Lender
receives any payment on account of the Swing Line Loans, the Swing Line Lender
will distribute to the Administrative Agent for payment to each Lender, each
Lender’s Swing Line Participation Amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swing Line Loans then due); provided, however, that in the event that such
payment received by the Swing Line Lender is required to be returned, such
Lender will return to the Administrative Agent for payment to the Swing Line
Lender any portion thereof previously distributed to it by the Administrative
Agent on behalf of the Swing Line Lender.

(f) Each Lender’s obligation to make the Loans referred to in Section 2.1.5(c)
and to purchase participating interests pursuant to Section 2.1.5(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swing Line Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

2.1.6 Amendment and Restatement. On the Closing Date (or as soon as practicable
with respect to (c)):

(a) the Borrower shall pay all accrued and unpaid interest, commitment fees,
break funding fees and all other fees that are outstanding under the Existing
Credit Agreement for the account of each “Lender” under the Existing Credit
Agreement;

(b) subject to their reallocation among the Lenders in accordance with Schedule
1, all loans, participations and other indebtedness, obligations and liabilities
outstanding under the Existing Credit Agreement on such date shall continue to
constitute Loans and other indebtedness, obligations and

 

24



--------------------------------------------------------------------------------

liabilities under this Agreement, and all Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit hereunder pursuant to Section 2.2.1; and

(c) the Administrative Agent shall use reasonable efforts to cause each “Lender”
under the Existing Credit Agreement to deliver to the Borrower as soon as
practicable after the Closing Date the Note issued by the Borrower to it under
the Existing Credit Agreement, marked “canceled” or an affidavit that such note
has been lost and (in any event) has been canceled.

It is the intent of the parties hereto that this Agreement amends and restates
in its entirety the Existing Credit Agreement and re-evidences the obligations
of the Borrower outstanding thereunder. This Agreement does not constitute a
novation of the obligations and liabilities under the Existing Credit Agreement
or evidence the termination of any such obligations and liabilities.
Concurrently with the Closing Date, (i) except with respect to the “Commitments”
of each Departing Lender under the Existing Credit Agreement, which shall be
terminated, the “Commitments” of the “Lenders” under the Existing Credit
Agreement are reallocated among the Lenders under this Agreement as set forth on
Schedule 1 and shall be deemed to be continued under this Agreement and not
novated, (ii) the Borrower shall use the proceeds of the initial Loans made
hereunder to pay all the amounts that are outstanding under the Existing Credit
Agreement, including but not limited to principal and interest on any “Loans”
issued under the Existing Credit Agreement by a Departing Lender and all accrued
and unpaid fees and expenses required to be paid by any “Loan Party” under the
Existing Credit Agreement, and (iii) the obligations of any Departing Lender
under the Existing Credit Agreement are terminated. The “Lenders” in the
Existing Credit Agreement that are Lenders under this Agreement waive notice
under Section 2.4 and Section 2.6 of the Existing Credit Agreement to the extent
that such notice relates to commitment reductions and voluntary prepayments
under Section 2.4 and Section 2.6 of the Existing Credit Agreement. The
Administrative Agent shall make such reallocations, sales, assignments,
designations or other relevant actions in respect of each Lender’s “Aggregate
Exposure” under the Existing Credit Agreement as are necessary in order that
each such Lender’s Aggregate Exposure and outstanding Loans hereunder reflects
such Lender’s Pro Rata Share on the Closing Date. The Borrower hereby agrees to
compensate each Lender and each Departing Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurodollar Advances and such reallocation described above, in each case
on the terms and in the manner set forth in Section 3.3 of the Existing Credit
Agreement.

2.2 Letters of Credit.

2.2.1 L/C Commitments.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 2.2.4(a), agrees to
issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries on any Business Day during the Commitment Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed
$100,000,000, (ii) the L/C Exposure of any Issuing Lender would exceed such
Issuing Lender’s L/C Commitment, (iii) the Extensions of Credit of any Lender
would exceed such Lender’s Commitment, or (iv) the aggregate amount of the
Available Commitments would be less than zero. The parties hereto agree that the
Existing Letters of Credit will automatically, without any further action on the
part of any Person, be deemed to be Letters of Credit hereunder issued hereunder
on the Closing Date for the account of the Borrower. Without limiting the
foregoing (i) each such Existing Letter of Credit shall be included in the
calculation of the L/C Exposure, (ii) all liabilities of the Borrower and the
other Loan Parties with respect to such Existing Letters of Credit shall
constitute Obligations and (iii) each Lender shall have reimbursement
obligations with respect to such Existing Letters of Credit as provided in
Section 2.2.4.

 

25



--------------------------------------------------------------------------------

(b) Each Letter of Credit shall (i) be denominated in U.S. dollars and
(ii) expire no later than the Termination Date. Notwithstanding the foregoing,
any Letter of Credit issued hereunder may, in the sole discretion of the Issuing
Lender, expire after the Termination Date but on or before the date that is 90
days after the Termination Date, provided that the Borrower shall provide cash
collateral in an amount equal to 102% of the L/C Obligations in respect of any
such outstanding Letter of Credit to the Issuing Lender at least 30 days prior
to the Termination Date, which such amount shall be (A) deposited by the
Borrower in an account with and in the name of the Issuing Lender and (B) held
by such Issuing Lender for the satisfaction of the Borrower’s reimbursement
obligations in respect of such Letter of Credit until the expiration of such
Letter of Credit. Any Letter of Credit issued with an expiration date beyond the
Termination Date shall, to the extent of any undrawn amount remaining thereunder
on the Termination Date, cease to be a “Letter of Credit” outstanding under this
Agreement for purposes of the Lenders’ obligations to participate in Letters of
Credit pursuant to this Agreement.

(c) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable requirement of
law.

2.2.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

2.2.3 Letter of Credit Fees.

(a) The Borrower agrees to pay the Issuing Lender a fronting fee in an amount
agreed between the Borrower and the Issuing Lender (but not less than 0.125% per
annum on the face amount of the Letter of Credit), payable quarterly in arrears
on the last day of each calendar quarter, for the term of the Letter of Credit,
together with the Issuing Lender’s customary letter of credit issuance and
processing fees. The fronting fee and customary letter of credit issuance and
processing fees shall be retained by the Issuing Lender, which fee shall not be
shared with the other Lenders.

(b) In addition, the Borrower agrees to pay the Administrative Agent a fee equal
to the Applicable Letter of Credit Fee Rate (on a per annum basis) shown on the
Pricing Schedule times the aggregate face amount of all outstanding Letters of
Credit (as reduced from time to time), payable quarterly in arrears on the last
day of each calendar quarter, for the term of the Letter of Credit and shall be
shared by the Issuing Lender and the other Lenders on the basis of each Lender’s
Pro Rata Share.

 

26



--------------------------------------------------------------------------------

2.2.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Pro Rata Share in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Pro Rata Share of the amount that is not so reimbursed (or is so returned). Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.2.4(a) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 2.2.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Loans that are Floating Rate Advances. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Pro Rata Share of
such payment in accordance with Section 2.2.4(a) or (b), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its Pro Rata Share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

2.2.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such

 

27



--------------------------------------------------------------------------------

payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 a.m., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in U.S. dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at (x) until the Business
Day next succeeding the date of the relevant notice, the Floating Rate and
(y) thereafter, the rate set forth in Section 2.10.

2.2.6 Obligations Absolute. The Borrower’s obligations under this Section 2.2
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
reimbursement obligations under Section 2.2.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

2.2.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

2.2.8 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 2.2,
the provisions of this Section 2.2 shall apply.

2.2.9 Guaranty of Subsidiaries. The Borrower hereby absolutely and
unconditionally guarantees the prompt and punctual payment of all Obligations of
all Subsidiaries to the Administrative Agent and Lenders arising from the
issuance of any Letters of Credit for the account of one or more Subsidiaries.

2.3 Mandatory Repayments.

(a) As long as no Event of Default has occurred and is continuing, then within
365 days after the Parent or any of its Subsidiaries shall receive Net Available
Cash from any Asset Sale, the Parent or any of its Subsidiaries may use the Net
Available Cash from such Asset Sale to acquire Additional Assets. If the Parent
or any of its Subsidiaries do not so use any or all of such Net Available Cash,
then on the 366th day after its receipt the Net Available Cash not so used shall
be applied toward

 

28



--------------------------------------------------------------------------------

the repayment of the Loans as set forth in Section 2.3(b). The requirement in
the first sentence of this Section 2.3(a) shall be deemed to be satisfied if any
agreement (including a lease) committing to make the acquisitions or
expenditures referred to therein is entered into by the Parent or any of its
Subsidiaries within the time period specified in such sentence and such Net
Available Cash is subsequently applied in accordance with such agreement within
six months following the execution of such agreement.

(b) (i) Concurrently with each delivery of financial statements pursuant to
Section 6.1(a)(i) and (a)(ii), if the Consolidated Total Debt Ratio is greater
than 4.00 to 1.00 as of the end of such fiscal quarter for which financial
statements are being delivered, the Aggregate Commitment shall be permanently
reduced by $10,000,000.

(ii) Commencing with the fiscal quarter ending September 30, 2017, concurrently
with each delivery of financial statements pursuant to Section 6.1(a)(i) and
(a)(ii), if the Consolidated Total Debt Ratio is greater than 4.00 to 1.00 as of
the end of such fiscal quarter for which financial statements are being
delivered, the Aggregate Commitment shall be permanently reduced by an amount
equal to the difference between the Aggregate Commitment in effect immediately
prior to any reduction of the Aggregate Commitment pursuant to this
Section 2.3(b)(ii) and an amount equal to 12.5% of Consolidated Tangible Assets
on such date.

For the avoidance of doubt, a reduction of the Aggregate Commitment pursuant to
this Section 2.3(b) shall not cause the Aggregate Commitment to be less than
$400,000,000.

(c) Amounts to be applied in connection with prepayments made pursuant to
Section 2.3 shall be applied to the repayment of the Loans in accordance with
Section 2.11. The application of any repayment pursuant to Section 2.11 shall be
made, first, to Floating Rate Advances and, second, to Eurodollar Advances. Each
repayment of the Loans under Section 2.3 shall be accompanied by accrued
interest to the date of such repayment on the amount prepaid and any amounts
owing pursuant to Section 3.3. For the avoidance of doubt, any repayment made
pursuant to Section 2.3(a) shall be made subject to the Mandatory Commitment
Reduction requirements of Section 2.4(c), as applicable.

2.4 Commitment Fee; Reductions in Aggregate Commitment; Other Fees.

(a) The Borrower agrees to pay to the Administrative Agent, to be shared by the
Lenders on the basis of each Lender’s Pro Rata Share, a commitment fee at a per
annum rate equal to the Applicable Fee Rate on the daily unused portion of the
Aggregate Commitment during the Commitment Period, payable quarterly in arrears
on last day of each calendar quarter hereafter and on the Termination Date. For
the purposes hereof, “unused portion” shall mean the Aggregate Commitment, minus
the aggregate principal amount outstanding on all Loans, minus the aggregate
face amount of all outstanding Letters of Credit. Swing Line Loans shall not
count as usage of any Lender’s Commitment for purposes of calculating the
commitment fee due hereunder.

(b) The Borrower may permanently reduce the Aggregate Commitment in whole or in
part ratably among the Lenders in integral multiples of $1,000,000, upon at
least five Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the aggregate
principal amount of the outstanding Loans, the Swing Line Loan and the aggregate
face amount of all outstanding Letters of Credit.

(c) Concurrently with any repayment of the Loans, if, after giving effect to
such repayment, the aggregate amount of Loans outstanding under this Agreement
is less than $250,000,000, then the Aggregate Commitment shall be permanently
reduced (such reduction a “Mandatory

 

29



--------------------------------------------------------------------------------

Commitment Reduction”) by an amount equal to (i) $250,000,000 minus (ii) the
aggregate amount of Loans outstanding under this Agreement after giving effect
to such repayment minus (iii) the aggregate amount of any prior Mandatory
Commitment Reductions. For the avoidance of doubt, a Mandatory Commitment
Reduction shall not cause the Aggregate Commitment to be less than $400,000,000.

(d) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.5 Minimum Amount of Each Loan Advance. Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay a Swing
Line Loan) shall be in the minimum amount of $200,000 (and in multiples of
$100,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the unused Aggregate Commitment.

2.6 Optional Repayments. The Borrower may from time to time pay, without penalty
or premium, in a minimum aggregate amount of $1,000,000 or any integral multiple
of $100,000 in excess thereof, any portion of the outstanding Floating Rate
Advances (or the full outstanding balance of all Floating Rate Advances, if less
than such minimum), upon one Business Days’ prior notice to the Administrative
Agent. The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.3 but otherwise without
penalty or premium, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $100,000 in excess thereof, any portion (or the full outstanding
balance of all Eurodollar Advances, if less than such minimum) of the
outstanding Eurodollar Advances upon five Business Days’ prior notice to the
Administrative Agent. Repayments shall be applied as provided in Section 2.11.
For the avoidance of doubt, any repayment made pursuant to this Section 2.6
shall be made subject to the Mandatory Commitment Reduction requirements of
Section 2.4(c), as applicable.

2.7 Method of Selecting Types and Eurodollar Interest Periods. The Borrower
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Eurodollar Interest Period applicable thereto from time to time. The
Borrower shall give the Administrative Agent irrevocable notice in the manner
set forth in Section 2.13 (a “Borrowing Notice”) not later than 12:00 Noon, New
York City time, at least one Business Day before the Borrowing Date of each
Floating Rate Advance (other than a Swing Line Loan) and three Business Days
before the Borrowing Date for each Eurodollar Advance, specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance;

(b) the aggregate amount of such Advance;

(c) the Type of Advance selected; and

(d) in the case of each Eurodollar Advance, the Eurodollar Interest Period
applicable thereto.

Not later than 1:00 p.m., New York City time on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in New
York City to the Administrative Agent at the Funding Office. The Administrative
Agent will make the funds so received from the Lenders available to the Borrower
at the Administrative Agent’s aforesaid address. The Borrower shall not be
entitled to more than six Eurodollar Rate tranches and one Floating Rate tranche
at any one time on the Loans.

 

30



--------------------------------------------------------------------------------

2.8 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.8 or are repaid. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Eurodollar
Interest Period therefor, at which time such Eurodollar Advance shall be
automatically converted into a Floating Rate Advance unless (x) such Eurodollar
Advance is or was repaid in accordance with Section 2.6 or (y) the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Eurodollar Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Eurodollar Interest Period. Subject to the terms of Section 2.5, the Borrower
may elect from time to time to convert all or any part of a Floating Rate
Advance into a Eurodollar Advance, provided that no Floating Rate Advance may be
converted into a Eurodollar Advance when any Event of Default has occurred and
is continuing and the Administrative Agent or the Required Lenders have
determined in its or their reasonable discretion not to permit such conversions.
The Borrower shall give the Administrative Agent irrevocable notice in the
manner set forth in Section 2.13 (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance into a Eurodollar Advance or continuation
of a Eurodollar Advance not later than 12:00 p.m. (New York City time) at least
three Business Days prior to the date of the requested conversion or
continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(c) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Eurodollar Interest Period applicable
thereto.

2.9 Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.8, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.8 hereof, at a rate per annum
equal to the Floating Rate for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Eurodollar Interest Period applicable thereto to
(but not including) the last day of such Eurodollar Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.7 and
2.8 and otherwise in accordance with the terms hereof. No Eurodollar Interest
Period with respect to any Loan may end after the Termination Date. The Borrower
shall use commercially reasonable efforts to select Eurodollar Interest Periods
so that it is not necessary to repay any portion of a Eurodollar Advance prior
to the last day of the applicable Eurodollar Interest Period in order to make a
repayment required by this Agreement.

2.10 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.7 or 2.8, during the continuance of an Event of Default
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.12 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurodollar Advance. During the continuance of an Event of Default
under Section 7.2, 7.6 or 7.7 (i) each Eurodollar Advance (in the case of an
Event of Default under Section 7.2, with respect to which such Event of

 

31



--------------------------------------------------------------------------------

Default shall exist) shall bear interest for the remainder of the applicable
Eurodollar Interest Period at the rate otherwise applicable to such Eurodollar
Interest Period plus 2% per annum and (ii) each Floating Rate Advance (in the
case of an Event of Default under Section 7.2, with respect to which such Event
of Default shall exist) shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum.

2.11 Method of Payment.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any fees (except as set forth in any agreement
governing the payment thereof) and any reduction of the Commitments of the
Lenders shall be made pro rata according to the respective Pro Rata Shares of
the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

(c) [Reserved].

(d) All payments of the Obligations (other than with respect to Rate Management
Obligations and Specified Cash Management Obligations) hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 1:00 p.m. (New York City time) on the date when due. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at the Funding Office or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Lender. The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with the Administrative Agent for each
payment of principal, interest and bank fees as they become due hereunder; all
other fees due hereunder shall be paid by Borrower upon the receipt of an
invoice at Borrower’s address.

2.12 Noteless Agreement; Evidence of Obligations.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Obligations of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Eurodollar Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

32



--------------------------------------------------------------------------------

(d) Any Lender may request that its Loans or the Swing Line Lender may request
that its Swing Line Loan, be evidenced by a Note. In such event, the Borrower
shall execute and deliver to such Lender a Note for such Loans payable to such
Lender in a form supplied by the Administrative Agent and acceptable to such
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to Section 12.3, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in paragraphs (a) and (b) above.

2.13 Borrowing Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on email, facsimile or
telephonic notices made by any person or persons the Administrative Agent in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given in such manner. If the
Borrower elects to provide telephonic notice as set forth herein, the Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation,
if such confirmation is requested by the Administrative Agent, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
of the telephonic notice differs in any material respect from the action taken
by the Administrative Agent and the Lenders, the records of the Administrative
Agent shall govern absent manifest error.

2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof and at maturity. Interest at the
Floating Rate shall be calculated for actual days elapsed on the basis of a
365-day (366-day in leap year) basis. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Eurodollar Interest
Period (or if the applicable Eurodollar Interest Period is greater than three
months, on the last day of the third month of such Eurodollar Interest Period),
on any date on which the Eurodollar Advance is prepaid, whether by acceleration
or otherwise, and at maturity. Interest at the Eurodollar Rate and fees shall be
calculated for actual days elapsed on the basis of a 360 day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment. If any payment of principal of or interest on an Advance
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.

2.15 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
interest rate and Eurodollar Interest Period applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

2.16 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

 

33



--------------------------------------------------------------------------------

2.17 Non Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of the Borrower,
a payment of principal or interest to the Administrative Agent for the account
of the Lenders, that it does not intend to make such payment, the Administrative
Agent may assume that such payment has been made. The Administrative Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by the Borrower, the interest rate applicable to the relevant
Loan.

2.18 Collateral and Guarantees.

(a) On the Closing Date, subject to Section 6.21, the Secured Obligations shall
be secured by the following on a pari passu basis:

(i) first priority perfected security interest in all inventory, accounts,
equipment, instruments, chattel paper, documents, general intangibles (and
proceeds thereof and in the case of inventory, all products thereof) of the
Borrower or any Domestic Subsidiary having a total Book Value exceeding
$35,000,000 as of the date hereof;

(ii) first priority perfected security interest in all outstanding shares of
stock or partnership or membership interests, as the case may be, of each
Domestic Subsidiary having a total Book Value exceeding $35,000,000 as of the
date hereof;

(iii) first priority perfected security interest in 66% of the outstanding
equity interests of each first tier Foreign Subsidiary owned directly by the
Borrower or a Domestic Subsidiary as of the date hereof (or if the Borrower or
the Domestic Subsidiaries shall own less than 66% of the outstanding equity
interests, then all of the equity interests owned by them) and having a total
Book Value exceeding $35,000,000;

(iv) first priority perfected security interest in the Parent’s entire
membership interest of the Borrower;

(v) joint and several guaranties by each of the Domestic Subsidiaries having a
total Book Value exceeding $35,000,000 as of the date hereof; and

(vi) joint and several guaranty by the Parent.

Notwithstanding the foregoing, the aggregate Book Value of all Domestic
Subsidiaries not subject to the guaranty and collateral requirements of this
Section 2.18 shall at no time exceed $250,000,000.

(b) In the case of any Domestic Subsidiary that is not previously subject to the
collateral requirements set forth in Section 2.18(a) but which has a total Book
Value exceeding $35,000,000 at the end of any fiscal quarter after the Closing
Date, the Borrower covenants and agrees to

 

34



--------------------------------------------------------------------------------

execute or cause to be executed, within 60 days after the end of such fiscal
quarter, Collateral Documents reasonably required by the Administrative Agent in
order to subject such Domestic Subsidiary to the collateral requirements set
forth in Section 2.18(a). The Borrower shall also, if requested by the
Administrative Agent, deliver to the Administrative Agent certificates and legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. Once a Domestic Subsidiary has executed Collateral
Documents, the Collateral Documents for that Domestic Subsidiary shall remain in
effect irrespective of its total Book Value.

(c) (i) On the Closing Date and thereafter until the Obligations are paid in
full in cash, the amount of the Obligations that will be secured by the
Collateral (the “Secured Obligations”) will be limited to the lowest maximum
principal amount permitted to be secured under (x) the Indenture dated as of
April 27, 2011, as amended, relating to the 6.375% Senior Notes due 2019 (the
“6.375% Senior Notes”) and (y) Indenture dated as of December 6, 2011, as
amended, relating to the 7.125% Senior Notes due 2021 (the “7.125% Senior
Notes”) without triggering the equal and ratable provisions thereof.

(ii) On any date, if the Obligations or any portion thereof which are not then
secured by Collateral may become so secured pursuant to the terms of the Senior
Notes without triggering the equal and ratable provisions thereof, such
Obligations or portion thereof, as applicable, shall automatically be Secured
Obligations in accordance with the terms of this Agreement and the other Loan
Documents.

(d) In no event shall (a) control agreements or control or similar arrangements
be required with respect to any Collateral that is perfected by control (except
as otherwise provided in any Collateral Document), (b) perfection (except to the
extent perfected through the filing of Uniform Commercial Code financing
statements or analogous filings in the jurisdiction of formation of the
applicable Guarantor) be required with respect to letter of credit rights,
commercial tort claims, motor vehicles or any other assets subject to
certificates of title, (c) any mortgages be required to be delivered with
respect to any real property interests, or (d) Collateral Documents governed by
the laws of a jurisdiction other than the United States or any state thereof be
required.

2.19 Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender.

(b) The Commitment amounts outstanding on the Loans of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.12); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of any
waiver, amendment or modification (i) requiring the consent of all Lenders or
(ii) described in clause (i) or (ii) of the first proviso in Section 9.12.

(c) If any Swing Line Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only

 

35



--------------------------------------------------------------------------------

to the extent the sum of all non-Defaulting Lenders’ Extensions of Credit plus
such Defaulting Lender’s Swing Line Exposure and L/C Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitment. Subject to Section 16.1, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize for the benefit of the Issuing Lender only
the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8.1 for so
long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender with respect to such
Defaulting Lender’s L/C Exposure during the period such Defaulting Lender’s L/C
Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized.

(d) So long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and any Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower.

(e) Any amount payable to such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to this
Agreement, shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the payment of any amounts owing by such Defaulting Lender to
the Swing Line Lender or any Issuing Lender hereunder, (iii) third, to the cash
collateralization of any participating interest in any Swing Line Loan or Letter
of Credit (in which case any cash collateral posted by the Borrower pursuant to
this Section 2.19 shall be released to the Borrower in an equal amount),
(iv) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent, held in such account as cash collateral and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralization of the Issuing Lenders’ future L/C Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, (vi) sixth, to the

 

36



--------------------------------------------------------------------------------

payment of any amounts owing to the Lenders, the Issuing Lenders or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lenders or Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vii) seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and participating interests in any Letter of Credit owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or participating interests in any Letter of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
any Letter of Credit and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to
Section 2.19(c)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post as cash collateral pursuant to this Section 2.19(e)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(f) In the event that the Administrative Agent, the Borrower, the Swing Line
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Pro Rata Share and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(g) The Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require that the Defaulting Lender assign without
recourse (in accordance with and subject to the restrictions set forth in
Article XII of this Agreement in the case of voluntary assignments by a Lender)
all of its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) such assignee shall have received the prior written approval
of the Borrower and the Administrative Agent, which consent shall not be
unreasonably withheld, and (ii) such Defaulting Lender shall have received
payment of an amount equal to the outstanding principal amount of all
Obligations owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts).

(h) If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swing Line Lender or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the Swing
Line Lender shall not be required to fund any Swing Line Loan and the Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
unless the Swing Line Lender or the Issuing Lender, as the

 

37



--------------------------------------------------------------------------------

case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Swing Line Lender or the Issuing Lender, as the case
may be, to defease any risk to it in respect of such Lender hereunder.

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection; Changes in Capital Adequacy and Liquidity Regulations.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by any Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

 

38



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

3.2 Availability of Types of Advances. If any Lender reasonably determines that
maintenance of its Eurodollar Advances at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.3.

3.3 Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Eurodollar Interest Period,
whether because of acceleration, prepayment or otherwise (but excluding a
mandatory prepayment under Section 2.3), or a Eurodollar Advance is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.

3.4 Taxes.

(a) Defined Terms. For purposes of this Section 3.4, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant governmental authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

39



--------------------------------------------------------------------------------

(c) The Borrower shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) As soon as practicable after any payment of Taxes by any Loan Party to a
governmental authority pursuant to this Section 3.4, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

 

40



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of EXHIBIT D-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner of the Loans,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of EXHIBIT
D-2 or EXHIBIT D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of EXHIBIT D-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to

 

41



--------------------------------------------------------------------------------

comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.4 (including by the payment of additional amounts
pursuant to this Section 3.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Each party’s obligations under this Section 3.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

3.5 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Advances to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.4 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1,

 

42



--------------------------------------------------------------------------------

3.2 or 3.4. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Advance shall be calculated as though each Lender funded its
Eurodollar Advance through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2 and 3.4 shall
survive payment of the Obligations and termination of this Agreement.

3.6 Replacement of Lender. If (a) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.4 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, (c) any
Lender becomes a Defaulting Lender, or (d) any Lender does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained), then the Borrower may elect upon
notice to such Lender and the Administrative Agent, to replace such Lender (the
“Affected Lender”) as a Lender party to this Agreement, provided that no Event
of Default or Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash the Loans and other Obligations due to the Affected Lender pursuant to
an Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.2 applicable
to assignments, and (ii) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.4, and (B) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 3.4 had the Loans of such Affected
Lender been prepaid on such date rather than sold to the replacement Lender. Any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Effectiveness; Conditions Precedent to Advances. The effectiveness of this
Agreement and the agreement of each Lender to make the initial extension of
credit requested to be made by it (or deemed to be made on the Closing Date) is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Parent, the
Borrower and the Lenders.

(b) Notes. Each Lender requesting a Note shall have received its respective Note
executed by the Borrower evidencing its Loans.

 

43



--------------------------------------------------------------------------------

(c) Collateral Documents. The Administrative Agent shall have received
Collateral Documents reflecting the execution and delivery of this Agreement,
together with any additional Collateral Documents set forth in Section 2.18(a)
hereof.

(d) Financial Statements. The Lenders shall have received the financial
statements referenced in Section 5.4; provided that filing of the required
financial statements on form 10-K and form 10-Q by the Parent will satisfy the
requirements of this Section 4.1(d).

(e) Legal Opinions. The Administrative Agent shall have received the legal
opinion of (i) Latham & Watkins LLP, New York counsel to the Loan Parties, and
(ii) Jones Walker LLP, Louisiana counsel to the Loan Parties, as applicable, in
the form and substance satisfactory to the Administrative Agent. Such legal
opinions shall cover such matters incident to the transactions contemplated by
this Agreement as the Administrative Agent may reasonably require.

(f) Entity Documents. Copies of the certificate of incorporation and bylaws of
the Parent, articles of organization (or certificate of formation) and operating
agreement (or limited liability company agreement) of Borrower, and the
corresponding organization documents of all of Borrower’s Domestic Subsidiaries
who are party to a Loan Document, together with all amendments, each certified
by the Secretary or Assistant Secretary of the Parent or Borrower, and a
certificate of good standing or existence for the Parent, Borrower and
Borrower’s Domestic Subsidiaries who are party to a Loan Document, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation, and copies of the articles of incorporation of any foreign
Subsidiary who is party to a Loan Document, together with all amendments
certified by the secretary of said Subsidiary.

(g) Closing Certificates. Closing certificates by the Secretary or Assistant
Secretary of the Parent, Borrower and the authorized person for each Subsidiary,
of its Board of Directors’ resolutions or consent of members or partners, and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Parent, Borrower or any of Borrower’s Subsidiaries is a
party, including an incumbency certificate, executed by the Secretary or
Assistant Secretary of the Borrower, which shall identify by name and title of
the Authorized Officers and any other officers of the Borrower authorized to
sign the Loan Documents to which the Borrower is a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.

(h) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses (including the reasonable fees and
expenses of legal counsel) for which invoices have been presented (so long as
such invoices have been presented at least one Business Day prior to the Closing
Date). All such amounts will be paid with proceeds of Loans made on the Closing
Date and will be reflected in the funding instructions given by the Borrower to
the Administrative Agent on or before the Closing Date.

(i) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for (i) Permitted Liens or (ii) Liens discharged (or for
which effective provision for discharge has been made) on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (to the extent not currently held by the Administrative Agent
pursuant to the collateral documents under the Existing Credit Agreement)
(i) the certificates representing the shares of Equity Interest pledged pursuant
to the Collateral Documents, together with an undated stock power for each

 

44



--------------------------------------------------------------------------------

such certificate executed in blank by a duly authorized officer of the pledgor
thereof (except for certificates which cannot be delivered after the Borrower’s
use of commercially reasonable efforts without undue burden or expense) and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Collateral Documents endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall be in proper form for filing, registration or
recordation.

(l) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the chief financial officer or chief executive officer
of the Parent substantially in the form of Exhibit C, certifying the solvency of
the Parent and the Subsidiaries, on a consolidated basis, after giving effect to
the transactions contemplated hereby.

(m) No Other Debt. The Administrative Agent shall have received a certificate of
the chief financial officer or chief executive officer of the Borrower in form
and substance reasonably satisfactory to the Administrative Agent certifying
that the Borrower and the other Loan Parties will have no debt outstanding for
borrowed money other than the Obligations under this Agreement or other Funded
Indebtedness permitted by Section 6.11.

(n) Approvals. The Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower in form and substance reasonably satisfactory
to the Administrative Agent certifying that all governmental and third party
approvals necessary in connection with this Agreement and the continuing
operations of the Parent and its Subsidiaries have been obtained and remains in
full force and effect.

(o) USA Patriot Act. To the extent requested by the Administrative Agent at
least 10 Business Days prior to the Closing Date, the Administrative Agent shall
have received at least five days prior to the Closing Date all documentation and
other information as is reasonably requested in writing by the Administrative
Agent about the Borrower and the Subsidiaries and required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(p) No Change. Since September 30, 2015, there has been no development or event
that has or could reasonably be expected to have a Material Adverse Effect.

4.2 Each Advance. The Lenders shall not (except as otherwise set forth in
Section 2.1.4 with respect to Loans for the purpose of repaying Swing Line
Loans) be required to make any Advance (including the initial funding, but
excluding conversions and continuations of existing Loans as provided in
Section 2.8) unless on the applicable Borrowing Date, at the time of and
immediately after giving effect to such Advance:

(a) There exists no Event of Default or Default.

(b) The representations and warranties contained in Article V or in any other
Loan Documents are true and correct in all material respects as of such
Borrowing Date except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such

 

45



--------------------------------------------------------------------------------

representation or warranty shall have been true and correct in all material
respects on and as of such earlier date (provided that such materiality
qualifier shall not be applicable to any representation or warranty that already
is qualified or modified by materiality in the text thereof).

(c) The Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower in form and substance reasonably satisfactory
to the Administrative Agent which demonstrates the Parent’s, the Borrower’s and
its Subsidiaries’ compliance with the requirements of Section 6.18.4 on and as
of the applicable Borrowing Date.

Each Borrowing Notice with respect to each such Advance (or, in the case of
Swing Line Advances made pursuant to an AutoBorrow Agreement, each borrowing
pursuant to such AutoBorrow Agreement) shall constitute a representation and
warranty by the Parent and Borrower that the conditions contained in Section 4.2
have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Parent and Borrower represent and warrant to the Lenders that:

5.1 Existence and Standing. The Parent is a corporation, the Borrower is a
limited liability company, and each of the Borrower’s Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where such failure could not reasonably be expected to have a
Material Adverse Effect.

5.2 Authorization and Validity. Each of the Parent, the Borrower and the
Borrower’s Subsidiaries has the power and authority and legal right to execute
and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by the Parent, the Borrower,
and the Borrower’s Subsidiaries of the Loan Documents to which it is a party and
the performance of its obligations thereunder have been duly authorized by
proper corporate or company proceedings, and the Loan Documents to which the
Parent, the Borrower, and the Borrower’s Subsidiaries is a party constitute
legal, valid and binding obligations of the Parent, the Borrower, and the
Borrower’s Subsidiaries enforceable against the Parent, the Borrower, and the
Borrower’s Subsidiaries in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Parent, the Borrower, and the Borrower’s Subsidiaries of the Loan Documents to
which it is a party, nor the consummation of the transactions therein
contemplated (including any Advances made to the Borrower on the date this
representation is made), nor compliance with the provisions thereof will violate
(a) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Parent, the Borrower, or any of the Borrower’s Subsidiaries
or (b) the Parent’s, the Borrower’s, or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by laws, or operating or other management
agreement, as the case may be, or (c) the provisions of any indenture,
instrument or agreement to which the Parent, the Borrower, or any of the
Borrower’s Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Parent, the Borrower, or the Borrower’s Subsidiaries pursuant to
the terms of any such indenture, instrument or agreement, except where such
failure could not reasonably be expected

 

46



--------------------------------------------------------------------------------

to have a Material Adverse Effect. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Parent, the Borrower, or any of the Borrower’s Subsidiaries, is required to
be obtained by the Parent, the Borrower, or any of the Borrower’s Subsidiaries
in connection with the execution and delivery of the Loan Documents, the
Advances under this Agreement, the payment and performance by the Borrower of
the Secured Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

5.4 Financial Statements. The audited December 31, 2014 and the unaudited
March 31, 2015, June 30, 2015, and September 30, 2015 consolidated financial
statements of the Parent and its consolidated Subsidiaries heretofore delivered
to the Lenders fairly present, in all material respects, the consolidated
financial condition and consolidated results operations of the Parent and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end adjustments and the absence of footnotes in the
case of the unaudited statements.

5.5 Material Adverse Change. Since September 30, 2015 there has been no change
in the business, Property, condition (financial or otherwise) or results of
operations of the Parent and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.

5.6 Taxes. The Parent, the Borrower, and the Borrower’s Subsidiaries have filed
or caused to be filed all United States federal tax returns or extensions
relating thereto and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Parent, the Borrower, or any of the Borrower’s Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with GAAP, or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. Adequate charges, accruals and reserves in respect
of any taxes or other governmental charges have been provided on the books of
the Parent, the Borrower and the Borrower’s Subsidiaries in accordance with
GAAP.

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of the officers of the Parent or Borrower, threatened against or
affecting the Parent, the Borrower or the Borrower’s Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Loans. Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to have a Material Adverse Effect, none of the Parent, the Borrower
or the Borrower’s Subsidiaries has any material contingent obligations not
provided for or disclosed in the financial statements referred to in
Section 5.4.

5.8 Subsidiaries. The Borrower is the sole Subsidiary of the Parent, and the
Parent owns all of the membership interest of the Borrower. Schedule 3 contains
an accurate list of all Subsidiaries of the Parent and the Borrower (as of the
Closing Date), setting forth their respective jurisdictions of organization and
the percentage of their respective capital stock or other ownership interests
owned by the Borrower or other Subsidiaries. All of the issued and outstanding
shares of capital stock or other ownership interests of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

5.9 ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any ERISA Affiliate has withdrawn
from any Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan. Neither the Parent nor the Borrower is an
entity deemed to

 

47



--------------------------------------------------------------------------------

hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code), and
neither the execution of this Agreement nor the making of Loans hereunder gives
rise to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code. No Plan is in at risk, endangered, or critical status
(within the meaning of Sections 303 or 305 of ERISA) or insolvent (within the
meaning of Section 4245 of ERISA). Neither the Borrower nor any ERISA Affiliate
has failed to pay when due (after expiration of any applicable grace period) any
installment with respect to liability imposed in connection with a withdrawal
under Section 4201 of ERISA.

5.10 Accuracy of Information. All written or formally presented information,
other than the Projections and information of a general economic or industry
specific nature (the “Information”), that has been or will be made available to
the Lenders by the Parent or the Borrower or any of their respective
representatives in connection with the transactions contemplated hereby, when
taken as a whole, does not or will not, when furnished to the Lenders and taken
as a whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (giving effect to all supplements and updates thereto). The financial
projections and other forward-looking information (the “Projections”) that have
been or will be made available to the Lenders by the Parent or the Borrower or
any of their respective representatives in connection with the transactions
contemplated hereby have been or will be prepared in good faith based upon
assumptions believed by the Parent and the Borrower to be reasonable at the time
furnished (it being recognized by the Lenders that such Projections are not to
be viewed as facts and that actual results during the period or periods covered
by any such Projections may differ from the projected results, and such
differences may be material and such Projections should not be regarded as a
representation that the projected results will be achieved).

5.11 Material Agreements. None of the Parent, the Borrower or any of the
Borrower’s Subsidiaries is a party to any agreement or instrument or subject to
any charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect if the Parent, the Borrower or the Borrower’s
Subsidiaries complies with the terms thereof. None of the Parent, the Borrower
or any of the Borrower’s Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (a) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Funded Indebtedness.

5.12 Compliance With Laws. To the best of the knowledge of the officers of the
Parent and the Borrower, the Parent, the Borrower and the Borrower’s
Subsidiaries have complied with all laws, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, including, without
limitation, Regulation U, T and X of the Board of Governors of the Federal
Reserve System, and all Environmental Laws, except for any failure to comply
with any of the foregoing which could not reasonably be expected to have a
Material Adverse Effect. Margin Stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Parent, the Borrower and the
Borrower’s Subsidiaries which are subject to any limitation on sale, pledge, or
other restriction hereunder.

5.13 Ownership of Properties. On the date of this Agreement and on the Closing
Date, the Parent, the Borrower and the Borrower’s Subsidiaries will have good
title, free of all Liens other than Permitted Liens, to all of the Property and
assets reflected in the Parent’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Parent, the Borrower and
the Borrower’s Subsidiaries, excluding sales permitted by Section 6.13.

 

48



--------------------------------------------------------------------------------

5.14 Environmental Matters. In the ordinary course of its business, the officers
of the Borrower consider the effect of Environmental Laws on the business of the
Parent, the Borrower and the Borrower’s Subsidiaries, in the course of which
they identify and evaluate potential risks and liabilities accruing due to
Environmental Laws. On the basis of this consideration, the Parent and the
Borrower have concluded that they are aware of no non-compliance with the
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect. None of the Parent, the Borrower or any of the Borrower’s Subsidiaries
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

5.15 Investment Company Act. None of the Parent, the Borrower or any of the
Borrower’s Subsidiaries is an “investment company” or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

5.16 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the Parent
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Loan Party have not been in violation of the Fair Labor Standards Act or
any other applicable law dealing with such matters; and (c) all payments due
from any Loan Party on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant Loan Party.

5.17 Solvency. On the date hereof and immediately following the making of each
Loan, if any, made on the date hereof and after giving effect to the application
of the proceeds of such Loans, (a) the sum of the liabilities (including
contingent liabilities) of the Parent and its subsidiaries, on a consolidated
basis, does not exceed the fair value of the present assets of the Parent and
its subsidiaries, on a consolidated basis; (b) the present fair saleable value
of the assets of the Parent and its subsidiaries, on a consolidated basis, is
greater than the total amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Parent and its
subsidiaries as they become absolute and matured; (c) the capital of the Parent
and its subsidiaries, on a consolidated basis, is not unreasonably small in
relation to their business as contemplated on the date hereof; (d) the Parent
and its subsidiaries, on a consolidated basis, have not incurred and do not
intend to incur, or believe that they will incur, debts or other liabilities,
including current obligations, beyond their ability to pay such debts or other
liabilities as they become due (whether at maturity or otherwise); and (e) the
Parent and its subsidiaries, on a consolidated basis, are “solvent” within the
meaning given to that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. The Borrower does not intend to, or to
permit any of its Subsidiaries, to, and does not believe that it or any of its
Subsidiaries, will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary, and the timing of the amounts of cash to be payable
on or in respect of its Funded Indebtedness or the indebtedness of any such
Subsidiary.

5.18 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in

 

49



--------------------------------------------------------------------------------

connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

ARTICLE VI

COVENANTS

So long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder:

6.1 Financial Reporting.

(a) The Parent and Borrower will maintain, for themselves and for each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Lenders:

(i) Within 90 days after the close of each of the Parent’s fiscal years, or
earlier if required pursuant to the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date thereof, an unqualified audit report certified by an independent certified
public accounting firm of national standing, prepared in accordance with GAAP on
a consolidated basis for the Parent and its consolidated Subsidiaries, including
balance sheets as of the end of such period, related profit and loss statement,
statement of changes in shareholders equity and statement of cash flows (but
excluding any work papers relating thereto), accompanied by a certificate of
said accountants that, in connection with their audit, nothing came to their
attention that caused them to believe that the Parent and its Subsidiaries
failed to comply with the terms, covenants, provisions or conditions of Articles
V, VI or VII of this Agreement insofar as they relate to accounting matters.

(ii) Within 45 days after the close of each of the first three fiscal quarters
of each fiscal year of the Parent, or earlier if required pursuant to the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date thereof, consolidated unaudited
balance sheets of the Parent and its consolidated Subsidiaries as at the close
of each fiscal quarter and consolidated profit and loss statements for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.

(iii) Simultaneously with the furnishing of the financial statements required
under Sections 6.1(a)(i) and (ii), a Compliance Certificate.

(iv) As soon as possible and in any event within 10 days after receipt by the
Parent or Borrower, a copy of any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by the Parent,
Borrower or any of Borrower’s Subsidiaries, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

(v) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

(b) Reports and financial statements required to be delivered by the Parent and
the Borrower pursuant to clauses (a)(i) and (a)(ii) of this Section 6.1 shall be
deemed to have been delivered on the date on which the Parent posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.superiorenergy.com, at www.sec.gov or at such other website
identified by the Parent in a notice to the Administrative Agent and that is
accessible by the Lenders without charge; provided that the Parent shall deliver
paper copies of such information to any Lender promptly upon request of such
Lender through the Administrative Agent and provided further that the Lenders
shall be

 

50



--------------------------------------------------------------------------------

deemed to have received the information specified in clauses (a)(i) through
(a)(iv) of this Section 6.1 on the date (x) the information is posted on a
website identified from time to time by the Administrative Agent to the Lenders
and the Parent and such website is accessible by the Lenders without charge, and
(y) such posting is notified to the Lenders (it being understood that the Parent
shall have satisfied the timing obligations imposed by those clauses as of the
date such information is delivered to the Administrative Agent).

(c) The Parent will give the Administrative Agent and the Lenders prompt written
notice of any change in the Corporate Rating from either S&P or Moody’s.

6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to use
the proceeds of the Loans made on the Closing Date (i) to refinance the Existing
Credit Agreement and (ii) and to finance the working capital needs and general
corporate purposes of the Borrower and its subsidiaries. The Borrower will, and
will cause each Subsidiary to, use the proceeds of the Loans made after the
Closing Date to finance the working capital needs and general corporate purposes
of the Borrower and its subsidiaries. The Borrower will not request any Advance
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Advance or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

6.3 Notice of Default. The Borrower will give prompt notice in writing to the
Administrative Agent of the occurrence of any Event of Default or Default and of
any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect.

6.4 Conduct of Business. The Parent and the Borrower will, and will cause each
of the Borrower’s Subsidiaries to, carry on and conduct its business in
substantially the same manner and in the same general fields of enterprise as it
is presently conducted and do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, in each case, where the failure
to do so could not reasonably be expected to have a Material Adverse Effect. The
Parent will continue to be the sole member of the Borrower, and the Borrower
shall continue to be the sole Subsidiary of the Parent.

6.5 Taxes. The Parent and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, timely file complete and to the best of the Parent’s
and the Borrower’s knowledge, correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, taking into account any extensions relating thereto, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.6 Insurance. The Parent and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on a material portion of their Property in such
amounts and covering such risks as is consistent with sound business practice,
or as otherwise provided in the Collateral Documents, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.

 

51



--------------------------------------------------------------------------------

6.7 Compliance with Laws; Environmental and ERISA Matters.

(a) The Parent and the Borrower will, and will cause each of the Parent’s
Subsidiaries to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it or its Property may be subject including, without limitation, Regulations U,
T, and X of the Board of Governors of the Federal Reserve System, and also
including, without limitation, ERISA and Environmental Laws.

(b) The Parent and Borrower will furnish to the Lenders, promptly following
receipt thereof, copies of any documents described in Section 101(f), (j), (k),
and (l) of ERISA that any Loan Party or any ERISA Affiliate may request and/or
receive with respect to any Plan; provided, that if the Loan Parties or any
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Plan, then, upon reasonable request
of the Lenders, the Loan Parties and/or their ERISA Affiliates shall promptly
make such request and the Borrower shall provide copies of such documents and
notices to the Lenders promptly after receipt thereof.

(c) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

6.8 Maintenance of Properties. The Parent and the Borrower will, and will cause
each of the Borrower’s Subsidiaries to, do all things reasonably necessary to
maintain, preserve, protect and keep its Property material to its business in
good repair, working order and condition in light of the uses for such Property,
ordinary wear and tear excepted, and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.

6.9 Inspection. The Parent and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, permit the Administrative Agent and the Lenders, by
their respective representatives and agents, to inspect any of the Property,
books and financial records of the Parent, the Borrower and each of the
Borrower’s Subsidiaries, to examine and make copies of the books of accounts and
other financial records of the Parent, the Borrower and each of the Borrower’s
Subsidiaries, and to discuss the affairs, finances and accounts of the Parent,
the Borrower and each of the Borrower’s Subsidiaries with, and to be advised as
to the same by, their respective officers at such reasonable times and
intervals, subject to prior reasonable notice and during business hours, as the
Administrative Agent or any Lender may designate, provided that other than
during the continuation of an Event of Default, the Administrative Agent and the
Lenders shall not exercise such rights more often than two times during any
calendar year.

6.10 Restricted Payments. The Parent will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (a) Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests and (b) the Parent may make Restricted Payments, so
long as (i) both at the time of, and immediately after effect has been given to
such proposed action, no Event of Default shall have occurred and be continuing
(and, based on pro forma financial reports after giving effect to the proposed
Restricted Payment, would not reasonably be expected to occur) and (ii) on the
date the payment of such Restricted Payment is declared, (A) the Consolidated
Net Debt Ratio shall be less than 4.75 to 1.00 as of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1, (B) the sum of all outstanding Loans shall be less than
$350,000,000 and (C) the aggregate amount of all Restricted Payments made in any
fiscal quarter of the Parent shall not exceed a sum equal to $0.08 per share of
issued and outstanding capital stock of the Parent; provided, however, that the
aggregate amount of all Restricted Payments made pursuant to Section 6.10(b)
shall not exceed $55,000,000 in any fiscal year of the Parent.

 

52



--------------------------------------------------------------------------------

6.11 Funded Indebtedness; Rate Management Obligations.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur or suffer to exist any Funded Indebtedness or Rate Management
Transactions, except:

(i) The Loans and the Letters of Credit.

(ii) Rate Management Obligations (A) related to the Loans or any other Funded
Indebtedness permitted pursuant to this Section 6.11 or (B) entered into in the
ordinary course of business to hedge or mitigate risk to which the Borrower or
any Subsidiary has actual exposure, including without limitation, oil and gas
production, foreign exchange transactions, sales and related activities.

(iii) Funded Indebtedness of the Borrower owed to the Parent or one or more of
its Subsidiaries or Funded Indebtedness of one or more of its Subsidiaries owed
to the Parent or the Borrower or Funded Indebtedness of one or more of the
Subsidiaries owed to one or more of the other Subsidiaries.

(iv) [Reserved].

(v) Funded Indebtedness pursuant to the Senior Notes.

(vi) Other secured Funded Indebtedness and Rate Management Transactions not
exceeding $50,000,000 in the aggregate principal amount outstanding at any time.

(vii) Other unsecured Funded Indebtedness and Rate Management Transactions not
exceeding $150,000,000 in the aggregate principal amount outstanding at any
time.

(viii) The refinancing, refunding, renewal or extension of any Funded
Indebtedness described in the foregoing Section 6.11(a)(i) through
(vii) (without increasing, or shortening the maturity of, the principal amount
thereof).

(b) The Parent will not create, incur or suffer to exist any Funded
Indebtedness, except Funded Indebtedness owed to the Borrower or a Subsidiary
and Guarantee Obligations in respect of:

(i) The Loans and the Letters of Credit.

(ii) The Borrower’s Obligations arising under Rate Management Transactions.

(iii) Any other Funded Indebtedness or Rate Management Obligations of the
Borrower or its Subsidiaries permitted by Section 6.11(a).

6.12 Merger. The Borrower will not, nor will it permit any of its Subsidiaries
to, merge or consolidate with or into any other Person, except that a Subsidiary
may merge into the Borrower or a Wholly Owned Subsidiary, and the Borrower or a
Subsidiary may merge with another Person to effect an Acquisition permitted by
Section 6.15, provided that if the Borrower is a party to such merger, the
Borrower will be the surviving entity. The Parent will not merge or consolidate
with or into any other Person.

 

53



--------------------------------------------------------------------------------

6.13 Sale of Assets.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to, sell,
lease, transfer or otherwise dispose of its Property to any other Person,
except:

(i) Sales of inventory, used or surplus equipment and investments in the
ordinary course of business.

(ii) Leases of its Property in the ordinary course of business.

(iii) Sales, transfers or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously sold,
transferred or disposed of not otherwise permitted by this Section 6.13(a)
during the twelve-month period ending with the month in which any such sale,
transfer or other disposition occurs, do not constitute a Substantial Portion of
the Property of the Borrower and its Subsidiaries, taken as a whole.

(iv) Transfers of Property among the Borrower and its Subsidiaries.

(v) A sale of assets which are promptly replaced thereafter by assets of a
similar type and value, or otherwise useful in the business of the Borrower or
one of the Subsidiaries.

(vi) Sales of oil, gas and other minerals in the ordinary course of business,
including the sale, transfer or other disposition of any oil and gas property or
interest therein.

(b) The Parent will not lease, sell, transfer or otherwise dispose of any of its
membership interest in the Borrower to any other Person.

6.14 Liens.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except for the following:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(ii) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
maritime, and oil and gas well liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 90
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.

(iii) Inchoate and contractual Liens arising in the ordinary course of the oil
and gas business under joint operating agreements, leases, farm outs, division
orders and similar agreements.

 

54



--------------------------------------------------------------------------------

(iv) Liens arising out of pledges or deposits (A) under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation; and (B) under bids, tenders and
performance agreements.

(v) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

(vi) Liens in favor of the Administrative Agent to secure the Secured
Obligations granted pursuant to any Collateral Document.

(vii) Attachment, judgment and other similar, non-tax Liens in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal in a manner reasonably satisfactory to Lenders for the full amount of
such Liens, the validity and amount of the claims secured thereby are being
actively contested in good faith and by appropriate lawful proceedings, such
Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the Borrower’s or any of its Subsidiaries’ business
and such Liens are and remain junior in priority to the Liens in favor of the
Administrative Agent.

(viii) Liens securing Capitalized Lease Obligations or purchase money
obligations; provided that such Liens only attach to the property (a) acquired
with the proceeds of such Indebtedness or (b) which is the subject of such
Capitalized Lease Obligations.

(ix) Liens securing Funded Indebtedness of the Borrower and its Subsidiaries in
connection with any refinancing permitted under Section 6.11(a)(viii) to the
extent that the Funded Indebtedness being refinanced was secured by the same
Liens.

(x) Liens securing Funded Indebtedness and Rate Management Transactions
permitted under Section 6.11(a)(vi).

(xi) Other Liens on assets of the Borrower or its Subsidiaries having an
aggregate value not exceeding $25,000,000.

(xii) Financing statement filings in respect of operating leases intended by the
parties to be true leases.

(b) The Parent will not create, incur, or suffer to exist any Lien in, of or on
the Property of the Parent, except for the following:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(ii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(iii) Liens in favor of the Administrative Agent to secure the Secured
Obligations granted pursuant to any Collateral Document.

 

55



--------------------------------------------------------------------------------

(iv) Attachment, judgment and other similar, non-tax Liens in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal in a manner reasonably satisfactory to Lenders for the full amount of
such Liens, the validity and amount of the claims secured thereby are being
actively contested in good faith and by appropriate lawful proceedings, such
Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the Borrower’s or any of its Subsidiaries’ business
and such Liens are and remain junior in priority to the Liens in favor of the
Administrative Agent.

(v) Liens securing Capitalized Lease Obligations or purchase money obligations;
provided that such Liens only attach to the property (a) acquired with the
proceeds of such Indebtedness or (b) which is the subject of such Capitalized
Lease Obligations.

(vi) Financing statement filings in respect of operating leases intended by the
parties to be true leases.

6.15 Acquisitions. The Borrower will not, and will not permit any of its
Subsidiaries to, make any Acquisition of any Person, except as follows: (a) the
Acquisition shall be with the consent of the Person (non-hostile); (b) the total
consideration (including all potential Additional Contingent Consideration) for
the Acquisition shall not exceed $150,000,000; (c) the total consideration
(including all Additional Contingent Consideration) of all Acquisitions during
any 12-month period shall not exceed $300,000,000 in the aggregate; (d) the
business and assets subject to the Acquisition shall be in a similar or related
line of business as the Borrower and its Subsidiaries; (e) at the time of the
Acquisition, no Default and no Event of Default shall exist; (f) no Event of
Default shall exist as a result of the Acquisition and the Parent and the
Borrower shall be in compliance on a Pro Forma Basis with the financial
covenants in Section 6.18; (g) in the case of a merger of the Borrower, the
Borrower shall be the surviving entity; (h) the Borrower and the affected
Subsidiaries shall comply with the provisions of Section 2.18(b); (j) if
required by the Administrative Agent, the Borrower shall submit a legal opinion
with respect to the Acquisition to the Administrative Agent, in form and
substance reasonably satisfactory to the agent; and (k) based on pro forma
financial statements, the Borrower shall have at least $15,000,000 of
availability under the Commitment immediately following the Acquisition.

The Parent will not directly make any Acquisition of any Person.

6.16 Transactions with Affiliates. The Borrower and the Parent will not, and
will not permit any of the Borrower’s Subsidiaries to, enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate except
(a) in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or the Parent’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Borrower, the Parent or
such Subsidiary then the Borrower, the Parent or such Subsidiary would obtain in
a comparable arms height and length transaction; and (b) transactions between or
among the Borrower and/or the Parent and/or any Wholly Owned Subsidiary of the
Borrower and/or the Parent.

6.17 Appraisals. At any time following the Closing Date, the Administrative
Agent shall have the right to, or the Administrative Agent at the request of the
Required Lenders shall, order and obtain appraisals from nationally recognized
firm(s) reasonably acceptable to the Administrative Agent, and in form and
substance satisfactory to the Administrative Agent, of the fair market value of
all or any portion of the fixed assets (including property, plant, vessels and
equipment) of the Parent and its Subsidiaries, at the Borrower’s expense, once
prior to the initial Termination Date. The Borrower shall cooperate with the
Administrative Agent and the appraiser(s) so as to facilitate the delivery of
the appraisal within 60 days after the Administrative Agent’s request therefor.

 

56



--------------------------------------------------------------------------------

6.18 Financial Covenants.

6.18.1 Consolidated Net Debt Ratio. The Parent will not permit the ratio,
determined on a Pro Forma Basis (the “Consolidated Net Debt Ratio”), of (i) the
Funded Indebtedness of the Parent and its Subsidiaries, minus Unrestricted
Domestic Cash, determined on a consolidated basis as of the end of each fiscal
quarter (the determination date) to (ii) EBITDA for the four fiscal quarters
ending with such determination date, to be greater than the figure set forth
below:

 

Fiscal Quarter End

   Maximum Consolidated
Net Debt Ratio  

December 31, 2015

     5.00 to 1.00   

March 31, 2016

     5.50 to 1.00   

June 30, 2016

     5.50 to 1.00   

September 30, 2016

     5.50 to 1.00   

December 31, 2016

     5.50 to 1.00   

March 31, 2017

     5.50 to 1.00   

June 30, 2017

     5.00 to 1.00   

September 30, 2017

     5.00 to 1.00   

December 31, 2017

     4.50 to 1.00   

After December 31, 2017, the Consolidated Net Debt Ratio shall no longer be
tested.

6.18.2 Consolidated Total Debt Ratio. Commencing with the fiscal quarter ending
March 31, 2018, the Parent will not permit the ratio, determined on a Pro Forma
Basis (the “Consolidated Total Debt Ratio”), of (i) the Funded Indebtedness of
the Parent and its Subsidiaries, determined on a consolidated basis as of the
end of each fiscal quarter (the determination date) to (ii) EBITDA for the four
fiscal quarters ending with such determination date, to be greater than 4.25 to
1.00.

6.18.3 Minimum Interest Coverage Ratio. The Parent will not permit the ratio,
determined on a Pro Forma Basis (the “Interest Coverage Ratio”), of (a) EBITDA
for the four fiscal quarters ending with each fiscal quarter (the determination
date) to (b) Interest Expense actually paid in cash during the four fiscal
quarters ending with such determination date, to be less than the figure set
forth below:

 

Fiscal Quarter End

   Interest Coverage Ratio  

December 31, 2015

     2.50 to 1.00   

March 31, 2016

     2.25 to 1.00   

June 30, 2016

     2.25 to 1.00   

September 30, 2016

     2.25 to 1.00   

December 31, 2016

     2.25 to 1.00   

March 31, 2017

     2.25 to 1.00   

June 30, 2017

     2.50 to 1.00   

September 30, 2017

     2.50 to 1.00   

December 31, 2017 and each fiscal quarter thereafter

     3.00 to 1.00   

 

57



--------------------------------------------------------------------------------

6.18.4 Minimum Unrestricted Cash Balance. The Parent will not permit
unrestricted cash or Cash Equivalents (the “Unrestricted Cash Balance”) of the
Parent and its Subsidiaries at any time to be less than (a) if the Consolidated
Net Debt Ratio is less than or equal to 4.60 to 1.0 as of the end of the most
recently ended fiscal quarter for which financial statements have been
delivered, $150,000,000; or (b) if the Consolidated Net Debt Ratio is greater
than 4.60 to 1.0 as of the end of the most recently ended fiscal quarter for
which financial statements have been delivered, $200,000,000; provided, that for
purposes this Section 6.18.4, the Unrestricted Cash Balance shall be determined
net of any fees or taxes paid, payable or that would be payable upon the
repatriation of such unrestricted cash or Cash Equivalents to a U.S. Person,
and, concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.1(a)(iii), the Administrative Agent shall have received a certificate
from an Authorized Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent which sets forth the calculation of the
Unrestricted Cash Balance net of such fees or taxes; provided, further, that if
the Unrestricted Cash Balance attributable solely to U.S. Persons equals or
exceeds the amount required under this Section 6.18.4(a) or (b), as applicable,
then a certificate from an Authorized Officer of the Borrower which sets forth
the calculation of the Unrestricted Cash Balance with respect to unrestricted
cash or Cash Equivalents of such U.S. Persons shall be substantively
satisfactory to the Administrative Agent. For the avoidance of doubt, Parent and
its Subsidiaries shall not be required to repatriate any such unrestricted cash
or Cash Equivalents to a U.S. Person.

Notwithstanding anything to the contrary contained in this Agreement, except as
expressly set forth herein, all accounting determinations for purposes of
calculating or determining the financial covenants set forth in this
Section 6.18 (Financial Covenants) shall be made in accordance with GAAP applied
on a basis consistent in all material respects with that used in preparing the
audited financial statements of the Parent for the fiscal year ended
December 31, 2014.

6.19 Investments. Except for Investments in Cash Equivalents and Investments
permitted under Section 6.11, Borrower will not, and will not permit any of its
Subsidiaries to, make any Investments in any Person who is not a Wholly-Owned
Subsidiary if, as a result thereof, the aggregate amount (measured at the time
of the Investment) of all Investments made by the Borrower and its Subsidiaries
exceeds fifteen percent (15%) of Consolidated Tangible Assets.

6.20 Optional Payments and Modifications of Certain Debt Instruments. The
Borrower will not, and will not permit any of its Subsidiaries to, (a) make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the Senior Notes (other than with the net cash proceeds of any
offerings of Equity Interests or refinancing, refunding, renewal or extension of
such indebtedness (without increasing (other than by the costs, fees, and
expenses and by accrued and unpaid interests and premium paid in connection with
any such refinancing, renewal or extension), or shortening the maturity of, the
principal amount thereof)) if at the time of and immediately after effect has
been given to such proposed action, an Event of Default shall occur and be
continuing (or, based on pro forma financial reports after giving effect to the
proposed action and any concurrent repayment of debt, would reasonably be
expected to occur); or (b) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of the Senior Notes if the effect of such amendment, modification, waiver
or other change would be to (i) shorten the scheduled maturity date of the
Senior Notes or such other indebtedness, (ii) increase the frequency or amount
of any amortization

 

58



--------------------------------------------------------------------------------

payment thereunder, (iii) impose a financial maintenance covenant, (iv) reduce
the maximum principal amount of Secured Obligations permitted to be secured
under the indentures governing the Senior Notes without triggering the equal and
ratable provisions thereof or (v) impose any other restriction or event of
default which is not also being offered to the Lenders concurrently.

6.21 Delivery of Pledged Certificates. To the extent not previously received
pursuant to Section 4.1(j), within 15 calendar days following the Closing Date
or such later date as determined in the sole discretion of the Administrative
Agent, the Administrative Agent shall have received the certificates
representing the shares of Equity Interest pledged pursuant to the Collateral
Documents, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof. The
Borrower shall, if requested by the Administrative Agent, deliver to the
Administrative Agent certificates and legal opinions relating to the matters
described in the immediately preceding sentence, which opinions shall be in form
and substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

6.22 Location of Certain Accounts. On the Closing Date, and at all times
thereafter until the provisions of Section 10.11(b) have be satisfied:

(a) The Parent and the Borrower shall use, and the Borrower shall cause each
Subsidiary to use, commercially reasonable efforts to cause, not later than 120
days following the Closing Date, all operating and depository accounts (except
for any Excluded Account) of such Person existing on the Closing Date to be
maintained with the Administrative Agent or a Lender.

(b) The Parent and the Borrower shall maintain, and the Borrower shall cause
each Subsidiary to maintain, all operating and depository accounts (except for
any Excluded Account) of such Person opened on or after the Closing Date to be
maintained with the Administrative Agent or a Lender.

(c) The Parent, Borrower and/or any of its Subsidiaries may maintain one or more
operating and deposit accounts with any bank or financial institution other than
the Administrative Agent or a Lender (such accounts, “Excluded Accounts”), so
long as the aggregate principal balance held in all Excluded Accounts does not
exceed $50,000,000 at any time.

ARTICLE VII

EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall constitute an
Event of Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any of Borrower’s Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Loan, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made.

7.2 Nonpayment of any interest or principal on the Loan, or nonpayment of any
commitment fee or other obligations under any of the Loan Documents, or
nonpayment of any Rate Management Obligations or Specified Cash Management
Obligations to any Lender, or nonpayment of any reimbursement obligations to a
Lender under any Letter of Credit, in each case (other than with respect to any
such principal amount or reimbursement obligations) within five days after the
same becomes due.

7.3 The breach by the Parent or Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.18, 6.19 or 6.20.

 

59



--------------------------------------------------------------------------------

7.4 The breach by the Parent or Borrower (other than a breach which constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within 30 days after written notice from the Administrative Agent or
any Lender.

7.5 Failure of the Parent, the Borrower or any of the Borrower’s Subsidiaries to
pay when due any Funded Indebtedness, Additional Contingent Consideration, Rate
Management Obligations or Specified Cash Management Obligations to any Person
(other than the Lenders) aggregating in excess of $20,000,000 (“Material
Indebtedness”); or the default by the Parent, the Borrower or any of the
Borrower’s Subsidiaries in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Parent, the Borrower or any of Borrower’s
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.

7.6 The Parent, the Borrower or any of Borrower’s Subsidiaries shall (a) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (b) make an assignment for the benefit of creditors,
(c) apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (d) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(e) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (f) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7 Without the application, approval or consent of the Parent, the Borrower or
any of Borrower’s Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Parent, the Borrower or any of
Borrower’s Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(d) shall be instituted against the Parent,
the Borrower or any of Borrower’s Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 30 consecutive days.

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Parent, the Borrower and Borrower’s Subsidiaries which, when
taken together with all other Property of the Parent, the Borrower and
Borrower’s Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, during the twelve month period ending with the month in which any
such action occurs, constitutes a Substantial Portion.

7.9 The Parent, the Borrower or any of Borrower’s Subsidiaries shall fail within
60 days to pay, bond or otherwise discharge one or more (a) judgments or orders
for the payment of money in excess of $25,000,000 (or the equivalent thereof in
currencies other than U.S. dollars) in the aggregate, or (b) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

 

60



--------------------------------------------------------------------------------

7.10 Any Change in Control shall occur.

7.11 Any Collateral Document shall, as a result of any action or inaction taken
by any Loan Party, fail to create a valid and perfected first priority security
interest in any Substantial Portion of the Collateral purported to be covered
thereby, except as permitted by the terms of this Agreement or any Collateral
Document, or any Loan Document shall fail, as a result of any action or inaction
taken by any Loan Party, to remain in full force or effect or any action shall
be taken to discontinue or to assert the invalidity or unenforceability of any
Loan Document.

7.12 The occurrence of any of the following that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect: a
Reportable Event with respect to any Plan; the withdrawal by the Borrower or any
ERISA Affiliate from any Plan; the insolvency, reorganization or termination of
any Plan; any Plan becoming in at risk, endangered, or critical status (within
the meaning of Sections 303 or 305 of ERISA); the failure to pay when due (after
expiration of any applicable grace period) any installment with respect to
liability imposed in connection with a withdrawal under Section 4201 of ERISA;
or either the Parent or the Borrower becoming an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code).

ARTICLE VIII

ACCELERATION AND REMEDIES

8.1 Acceleration. If any Event of Default described in Section 7.6 or 7.7 occurs
with respect to the Parent or the Borrower, the obligations of the Lenders to
make Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Event of Default occurs,
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) may terminate or suspend the obligations of the Lenders to
make Loans hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all reimbursement obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6 or 7.7 with respect to the Parent or the Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.

 

61



--------------------------------------------------------------------------------

8.2 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or the inability of the Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.12, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Secured Obligations have been paid in full.

8.3 Application of Proceeds. Except as otherwise provided in Section 2.19, all
proceeds realized from the liquidation or other disposition of collateral or
otherwise received after maturity of the Loans, whether by acceleration or
otherwise, shall be applied:

(a) first, to payment or reimbursement of incurred and unpaid fees, expenses and
indemnities of the Administrative Agent and the Lenders under the Loan
Documents;

(b) second, pro rata to payment of that portion of the Secured Obligations
constituting accrued interest on the Loans, Rate Management Obligations and
Specified Cash Management Obligations;

(c) third, pro rata to payment of that portion of the Secured Obligations
constituting principal outstanding on the Loans, Rate Management Obligations and
Specified Cash Management Obligations; and

(d) fourth, any balance remaining shall be paid over to the Borrower or any
other Person lawfully entitled to receive the same.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All representations and warranties of the
Parent and the Borrower contained in this Agreement shall survive the making of
the Loans herein contemplated.

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4 Entire Agreement. This Agreement and the other Loan Documents represent the
entire agreement of the Parent, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other

 

62



--------------------------------------------------------------------------------

(except to the extent to which the Administrative Agent is authorized to act as
an agent). The failure of any Lender to perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder. This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and assigns, provided, however, that the parties hereto expressly agree that the
Arrangers shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and
10.7 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

9.6 Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent and the Arrangers for
any reasonable costs and out of pocket expenses (including attorneys’ fees and
charges of one primary counsel for the Administrative Agent, which attorneys may
be employees of the Administrative Agent) paid or incurred by the Administrative
Agent or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the Arrangers and the Lenders for any costs and out of
pocket expenses (including attorneys’ fees and charges of attorneys for the
Administrative Agent, the Arrangers and the Lenders, which attorneys may be
employees of the Administrative Agent, the Arrangers or the Lenders) paid or
incurred by the Administrative Agent, the Arrangers or any Lender in connection
with the collection and enforcement of the Loan Documents.

(b) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arrangers, the Issuing Lender, the Swing Line Lender, each Lender, their
respective affiliates, and each of their directors, officers and employees
(each, an “Indemnitee”) against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all
reasonable expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arrangers, any Lender or any affiliate is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents and any such other documents contemplated
thereby, including any claim, litigation, investigation or proceeding regardless
of whether any Indemnitee is a party thereto and whether or not the same are
brought by the Borrower, its equity holders, affiliates or creditors or any
other Person, or the transactions contemplated hereby, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Parent, the Borrower or any of the Parent’s Subsidiaries or
any of the Properties of the Parent, the Borrower or any of the Parent’s
Subsidiaries and the reasonable fees and expenses of one firm of counsel for all
Indemnitees, taken as a whole, and, if reasonably necessary, one firm of local
counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interest (as reasonably determined by an Indemnitee), one
additional firm of counsel in each relevant jurisdiction for the affected
Indemnitees similarly situated, taken as a whole, in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document except to the extent that they are determined in a final nonappealable
judgment by a court of competent jurisdiction to have resulted from (i) the
gross negligence or willful misconduct of the party seeking indemnification,
(ii) any material breach of the express obligations of such indemnified person
under this Agreement pursuant to a claim initiated by the Parent, the Borrower
or any of the Borrower’s Subsidiaries or (iii) any dispute solely between or
among Indemnitees (not arising as a result of any act or omission by the Parent
or any of its Subsidiaries), other than claims against any Person in its
capacity as, or in fulfilling its role as, Arranger, Administrative Agent, or
Syndication Agent. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

9.7 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature

 

63



--------------------------------------------------------------------------------

of interest under applicable law, shall not exceed the Highest Lawful Rate (as
such term is defined below). It is the intention of the Lenders and the Borrower
to conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Borrower. As used in this paragraph, the term “Highest Lawful Rate” means the
maximum lawful interest rate, if any, that at any time or from time to time may
be contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.

9.8 [Reserved].

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10 Acknowledgements. Each of the Parent and the Borrower hereby acknowledges
that: (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; (b) neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to the Parent or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Parent and the Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and (c) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Parent, the Borrower and the Lenders.

9.11 Confidentiality. Each of the Administrative Agent, each Issuing Lender, the
Swing Line Lender and each Lender agrees to keep confidential all Information
(as defined below); provided that nothing herein shall prevent the
Administrative Agent, any Issuing Lender, the Swing Line Lender or any Lender
from disclosing any such information (a) to the Administrative Agent, any
Issuing Lender, the Swing Line Lender any other Lender or any affiliate thereof,
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Rate Management Obligation, Specified Cash Management Obligation or other
swap agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates who need to know such information,
(d) upon the request or demand of any governmental authority or
quasi-governmental authority, (e) in response to any order of any court or other
governmental authority or quasi-governmental authority or as may otherwise be
required pursuant to any requirement of law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, or
(j) if agreed by the Borrower in its sole discretion, to any other Person.
“Information” means all information received from a Loan Party relating to the
Loan Parties, their Subsidiaries or their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing
Lender, the Swing Line Lender or any Lender on a non-confidential basis prior to
disclosure by a Loan Party and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers,

 

64



--------------------------------------------------------------------------------

that serve the lending industry; provided that in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

9.12 Amendments and Waivers. None of this Agreement, any other Loan Document, or
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.12. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 9.12
without the written consent of such Lender; (iii) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents without the consent of all Lenders;
(iv) release all or any Substantial Portion of the Collateral or release any
Domestic Subsidiary from its guaranty, in each case without the written consent
of all Lenders; provided, however, that without the consent of any Lender, the
Administrative Agent may release any Collateral or Guarantor in order to give
effect to, or otherwise in connection with, any asset sale, transfer or other
disposition of such Collateral or Guarantor permitted by this Agreement;
(v) amend, modify or waive any provision of Section 2.11, Section 8.3 or
Section 11.2 without the written consent of all of the Lenders; (vi) reduce the
percentage specified in the definition of Required Lenders without the written
consent of all Lenders; (vii) amend,

 

65



--------------------------------------------------------------------------------

modify or waive any provision of Section 10 or any other provision of any Loan
Document that affects the Administrative Agent without the written consent of
the Administrative Agent; (viii) amend, modify or waive any provision of
Section 2.1.4 without the written consent of the Swing Line Lender; or
(ix) amend, modify or waive any provision of Section 2.2 without the written
consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Event of Default, or impair any
right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

9.13 The PATRIOT Act. Each Lender hereby notifies the Parent, Borrower and
Subsidiaries that pursuant to the requirements of the Uniting and Strengthening
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Title III of P.L. No. 107-56) (known as the “PATRIOT Act”), each Lender
is required to obtain, verify and record information that identifies the Parent,
Borrower and Subsidiaries, which information includes the name and address of
the Parent, Borrower and Subsidiaries and other information that will allow such
Lender to identify the Parent, Borrower and Subsidiaries in accordance with the
PATRIOT Act.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in fact
selected by it with reasonable care.

10.3 Exculpatory Provisions. None of the Administrative Agent, the Syndication
Agents or any of their respective officers, directors, employees, agents,
advisors, attorneys in fact or affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in

 

66



--------------------------------------------------------------------------------

connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or the
Syndication Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Administrative Agent and the Syndication Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Parent or the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, the Parent or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Administrative Agent and the Syndication Agents
nor any of their respective officers, directors, employees, agents, advisors,
attorneys in fact or affiliates have made any representations or warranties to
it and that no act by the Administrative Agent or any Syndication Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Syndication Agent to any Lender.
Each Lender represents to the Administrative Agent and the Syndication Agents
that it has, independently and without reliance upon the Administrative Agent,
any Syndication Agent or any other

 

67



--------------------------------------------------------------------------------

Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent, any
Syndication Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys in fact or affiliates.

10.7 Indemnification. The Lenders agree to indemnify the Administrative Agent
and each Syndication Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Parent or the Borrower and
without limiting the obligation of the Parent or the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

10.8 Administrative Agent in Its Individual Capacity. The Administrative Agent,
each Syndication Agent and their respective affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Loan Party
as though such Administrative Agent or Syndication Agent were not an agent
hereunder. With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued or participated in by it, the Administrative Agent
and each Syndication Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent and each Syndication Agent in
its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7.2, Section 7.6 or Section 7.7
with respect to the Borrower shall have occurred and be continuing) be subject
to approval by the Borrower

 

68



--------------------------------------------------------------------------------

(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article X and of
Section 9.6 shall continue to inure to its benefit.

10.10 Arrangers and Syndication Agent. None of the Arrangers or the Syndication
Agents shall have any duties or responsibilities hereunder in their capacities
as such.

10.11 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.12) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 9.12
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Collateral
Documents, and the Collateral Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Collateral Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Parent, the Borrower, the Administrative Agent, and each
Lender hereby agree that no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Collateral Documents, it
being understood and agreed that all powers, rights and remedies under any of
the Collateral Documents may be exercised solely by the Administrative Agent for
the benefit of the Secured Parties in accordance with the terms thereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Administrative Agent for the benefit of the Secured Parties in
accordance with the terms thereof.

(d) The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not an Administrative Agent, Lender or Issuing Lender
as long as, by accepting such benefits, such Secured Party agrees, as among the
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by the Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Administrative
Agent) this Article X and the decisions and actions of the Administrative Agent
and the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same

 

69



--------------------------------------------------------------------------------

extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 10.7 only to the
extent of liabilities, costs and expenses with respect to or otherwise relating
to the Collateral, (b) each of the Administrative Agent and Lenders shall be
entitled to act without regard to the interest of such Secured Party, regardless
of whether any Obligation to such Secured Party thereafter remains outstanding,
is deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Obligation and (c) except as otherwise set forth
herein, such Secured Party shall not have any right to be notified of, consent
to, direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 12.1), or receive any Collateral in respect thereof (whether voluntarily
or involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 7.6, Section 7.7, or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such Collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set off. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2 or 3.4) in a greater proportion than that received by any other
Lender , such Lender agrees, promptly upon demand, to purchase a

 

70



--------------------------------------------------------------------------------

portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
Collateral or other protection for its Secured Obligations or such amounts which
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such Collateral
ratably in proportion to their respective Pro Rata Share, as applicable. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

If an amount to be set off is to be applied to permitted Funded Indebtedness of
the Borrower to a Lender other than Secured Obligations under this Agreement,
such amount shall be applied ratably to such other Funded Indebtedness and to
the Secured Obligations.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of the Issuing
Lender that issues any Letter of Credit), except that (a) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (b) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Article XII.

12.2 Permitted Assignments and Participations.

(a) [Reserved].

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 7.2, Section 7.6 or Section 7.7 has occurred
and is continuing, any Person; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Loan to an existing Lender, an
affiliate of an existing Lender or an Approved Fund; and

(C) each Issuing Lender and the Swing Line Lender, in the case of any assignment
of any Lender’s Commitment.

(ii) Assignments shall be subject to the following additional conditions:

 

71



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under the Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(D) no such assignment shall be made to (1) the Parent or any of the Parent’s
Subsidiaries or Affiliates, (2) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof, or (3) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person); and

(E) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, each Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans and participations in Letters of Credit and Swing Line Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

72



--------------------------------------------------------------------------------

For the purposes of this Section 12.2, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.1,
3.2, 3.4 and 9.6) with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.2 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or the Parent or any of the Parent’s Affiliates or
Subsidiaries) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Agent, the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.07
with respect to any payments made by such Lender to its Participant(s). Any
agreement pursuant to

 

73



--------------------------------------------------------------------------------

which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 8.2 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 3.1, 3.2 and 3.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Sections 11.1 and 11.2 as though it were a Lender, provided such
Participant shall be subject to Section 11.2 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of Section 3.4
unless such Participant complies with Section 3.4(d) as if it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 12.2(b). Each of the Parent, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

 

74



--------------------------------------------------------------------------------

12.3 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Assignee, any Participant or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Parent, Borrower and Borrower’s
Subsidiaries; provided that each Transferee and prospective Transferee agrees to
be bound by Section 9.11 of this Agreement.

12.4 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.4(d).

ARTICLE XIII

NOTICES

13.1 Notices. Except as otherwise permitted by Section 2.13 with respect to
Borrowing Notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Borrower, at 1001 Louisiana Street, Suite 2900, Houston, Texas
77002, Facsimile: (713) 654-2205 (Attention: General Counsel), (b) in the case
of the Administrative Agent or any Lender, at its address or facsimile number
set forth on an Administrative Questionnaire or (c) in the case of any party, at
such other address or facsimile number as such party may hereafter specify for
the purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when transmitted to
the facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or
(iii) if given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified in this Section; provided that
notices to the Administrative Agent under Article II shall not be effective
until received. Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or III unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

13.2 Change of Address. Any party may change the address for service of notice
upon it by a notice in writing to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

14.1 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Parent, the
Borrower, the Administrative Agent and the Lenders and each party has delivered
its signature page to the Administrative Agent by facsimile transmission or pdf.

 

75



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

15.2 SUBMISSION TO JURISDICTION; WAIVERS. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the
Collateral Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it, as the case may be
pursuant to Section 13.1 or at such other address of which the other parties
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

15.3 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

ARTICLE XVI

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN

16.1 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

76



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURES BEGIN NEXT PAGE]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent, the Borrower, the Lenders and the Administrative
Agent have executed this Agreement as of the date first above written.

 

BORROWER:     SESI, L.L.C.     By:  

/s/ Robert S. Taylor

    Name:   Robert S. Taylor     Title:   Executive Vice President, Chief
Financial Officer and Treasurer THE PARENT:     SUPERIOR ENERGY SERVICES, INC.  
  By:  

/s/ Robert S. Taylor

    Name:   Robert S. Taylor     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING LENDER AND LENDER:     JPMORGAN CHASE BANK, N.A.  
  By:  

/s/ Darren M. Vanek

    Name:  

Darren M. Vanek

    Title:  

Executive Director

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SWING LINE LENDER AND LENDER:     WELLS FARGO BANK, N.A     By:  

/s/ Corbin Womac

    Name:  

Corbin Womac

    Title:  

Director

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ISSUING LENDER AND LENDER:     BANK OF AMERICA, N.A.     By:  

/s/ Tyler Ellis

    Name:  

Tyler Ellis

    Title:  

Senior Vice President

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:    

CAPITAL ONE, NATIONAL ASSOCIATION

    By:  

/s/ Victor Ponce de León

    Name:  

Victor Ponce de León

    Title:  

Senior Vice President

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     WHITNEY BANK     By:   /s/ Hollie L. Ericksen     Name:   Hollie L.
Ericksen     Title:   Senior Vice President

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA     By:   /s/ Jay T. Sartain     Name:   Jay T.
Sartain     Title:   Authorized Signatory

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     THE BANK OF NOVA SCOTIA     By:   /s/ John Frazell     Name:   John
Frazell     Title:   Director

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A.     By:   /s/ Eamon Baqui     Name:   Eamon Baqui    
Title:   Vice President

 

Signature Page

SESI, L.L.C. – Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENT AMOUNTS OF THE LENDERS

 

Name and Address of Lender

   Commitment      Total Pro Rata
Share  

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00         21.265284423 % 

Wells Fargo Bank, N.A.

   $ 85,000,000.00         18.075491760 % 

Bank of America, N.A.

   $ 65,000,000.00         13.822434875 % 

Capital One, National Association

   $ 50,000,000.00         10.632642212 % 

Whitney Bank

   $ 46,250,000.00         9.835194046 % 

Royal Bank of Canada

   $ 45,500,000.00         9.675704413 % 

The Bank of Nova Scotia

   $ 42,500,000.00         9.037745880 % 

Citibank, N.A.

   $ 36,000,000.00         7.655502392 % 

Aggregate Commitment

   $ 470,250,000.00         100.000000000 % 

The remaining schedules and exhibits have been intentionally omitted, and will
be made available to the Securities and Exchange Commission upon request.

 

Schedule 1